Exhibit 10.1

 

Execution version

 

STOCK PURCHASE AND SALE AGREEMENT

 

dated as of

 

April 29, 2013

 

by and among

 

COURIER NEW MEDIA, INC.,

 

FASTPENCIL, INC.,

 

THE SELLERS

 

and

 

HOLDER REPRESENTATIVE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. CERTAIN DEFINITIONS

1

 

 

 

ARTICLE II. PURCHASE AND SALE OF PURCHASED SHARES

12

 

 

 

2.1

Purchase and Sale

12

2.2

Delivery of Shares

12

2.3

Closing

13

2.4

Payment of Purchase Price; Working Capital Adjustment

13

2.5

Earnout Consideration

15

2.6

Treatment of Earnout Consideration

18

2.7

Holder Allocable Expenses

18

2.8

Repayment of Closing Funded Debt

18

2.9

Withholding

19

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

19

 

 

 

3.1

Corporate Organization of the Company

19

3.2

Subsidiaries

19

3.3

Due Authorization

19

3.4

No Conflict

20

3.5

Governmental Authorities; Consents

20

3.6

Capitalization of the Company

20

3.7

Financial Statements

21

3.8

Undisclosed Liabilities

21

3.9

Litigation and Proceedings

21

3.10

Legal Compliance

22

3.11

Contracts; No Defaults

22

3.12

Employee Benefit Plans

24

3.13

Labor Relations

26

3.14

Taxes

26

3.15

Brokers’ Fees

28

3.16

Insurance

28

3.17

Licenses, Permits and Authorizations

28

3.18

Title to Assets

29

3.19

Real Property

29

3.20

Intellectual Property

29

3.21

Environmental Matters

33

3.22

Absence of Changes

34

3.23

Affiliate Transactions

34

3.24

Accounts Payable; Accounts Receivable

34

3.25

Illegal Payments

35

3.26

Disclosure

35

 

--------------------------------------------------------------------------------


 

3.27

Customers and Suppliers

35

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

36

 

 

 

4.1

Ownership of Purchased Shares

36

4.2

Due Authorization

36

4.3

Non-Contravention

36

4.4

Litigation

37

4.5

Governmental Authorities and Consents

37

4.6

Brokers’ Fees

37

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF ACQUIROR

37

 

 

 

5.1

Corporate Organization

37

5.2

Due Authorization

37

5.3

No Conflict

38

5.4

Litigation and Proceedings

38

5.5

Governmental Authorities; Consents

38

5.6

Brokers’ Fees

38

 

 

 

ARTICLE VI. COVENANTS OF THE COMPANY AND THE SELLERS

39

 

 

 

6.1

Conduct of Business

39

6.2

Inspection

40

6.3

Notice of Certain Events

41

6.4

Code § 280G Vote

41

6.5

Stockholder Approval

41

6.6

Exclusivity

41

 

 

 

ARTICLE VII. COVENANTS OF ACQUIROR

42

 

 

 

7.1

Indemnification and Insurance

42

 

 

 

ARTICLE VIII. JOINT COVENANTS

43

 

 

 

8.1

Support of Transaction; Consents

43

8.2

Termination of Affiliate Obligations

43

 

 

 

ARTICLE IX. CONDITIONS TO OBLIGATIONS

43

 

 

 

9.1

Conditions to Obligations of Acquiror, the Company and the Sellers

43

9.2

Conditions to Obligations of Acquiror

44

9.3

Conditions to the Obligations of the Company and the Sellers

46

 

 

 

ARTICLE X. TERMINATION/EFFECTIVENESS

47

 

 

 

10.1

Termination

47

10.2

Effect of Termination

47

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI. HOLDER REPRESENTATIVE

48

 

 

 

11.1

Designation and Replacement of Holder Representative

48

11.2

Authority and Rights of the Holder Representative; Limitations on Liability

48

 

 

 

ARTICLE XII. INDEMNIFICATION

49

 

 

 

12.1

Survival of Representations, Warranties and Covenants

49

12.2

Indemnification

49

12.3

Indemnification Claim Procedures

51

12.4

Limitations on Indemnification Liability

52

12.5

Materiality

53

12.6

Limitation on Contribution and Certain Other Rights

53

12.7

Escrow Account

53

 

 

 

ARTICLE XIII. MISCELLANEOUS

54

 

 

 

13.1

Waiver

54

13.2

Notices

54

13.3

Assignment

55

13.4

Rights of Third Parties

56

13.5

Expenses

56

13.6

Governing Law

56

13.7

Captions; Counterparts

56

13.8

Schedules, Annexes and Exhibits

56

13.9

Construction

56

13.10

Entire Agreement

57

13.11

Amendments

57

13.12

Publicity

57

13.13

Severability

57

13.14

Jurisdiction

58

13.15

Service of Process

58

13.16

Specific Performance and Remedies

58

13.17

No Reliance

59

13.18

Legal Advice

59

 

Schedules, Annexes and Exhibits

 

Schedule 1.1 — Liens

 

Schedule 1.2 — Target Working Capital

 

Schedule of Exceptions

 

Schedule 9.2(e) — Agreements to be Terminated

 

iii

--------------------------------------------------------------------------------


 

Schedule 9.2(h) — Third-Party Consents, Waivers and Approvals

 

Schedule 9.2(l) — Employees and Consultants

 

Schedule 9.2(m) — Proprietary Information and Inventions Assignment

 

Schedule 9.2(n) — Noncompetition

 

Annex A — List of Stockholders

 

Annex B — Management Pool

 

Exhibit A — Form of Noncompetition and Nonsolicitation Agreement

 

Exhibit B — Form of Escrow Agreement

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AND SALE AGREEMENT

 

This Stock Purchase and Sale Agreement (this “Agreement”), dated as of April 29,
2013, is entered into by and among Courier New Media, Inc., a Massachusetts
corporation (“Acquiror”), FastPencil, Inc., a Delaware corporation (the
“Company”), all of the holders of capital stock of the Company (each a “Seller,”
and collectively, the “Sellers”), and Steven K. Wilson, solely in his capacity
as the initial Holder Representative hereunder.

 

RECITALS

 

WHEREAS, the Sellers own all of the issued and outstanding shares of capital
stock of the Company and any right, title, interest or claim to such capital
stock of the Company (the “Purchased Shares”);

 

WHEREAS, Acquiror desires to purchase from the Sellers, and the Sellers desire
to sell to Acquiror, all of the Purchased Shares; and

 

WHEREAS, for certain limited purposes, and subject to the terms set forth
herein, Steven K. Wilson shall serve as a representative of the Sellers and the
members of the Management Pool.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE I.
CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“280G Stockholder Approval Procedures” has the meaning specified in Section 6.4.

 

“Acquiror” has the meaning specified in the Preamble hereto.

 

“Acquiror Cure Period” has the meaning specified in Section 10.1(c).

 

“Acquiror Indemnified Parties” has the meaning specified in Section 12.2(a).

 

“Acquisition Transaction” has the meaning specified in Section 6.6.

 

“Action” means any claim, action, suit, audit, assessment, arbitration or
inquiry, or any proceeding or investigation, by or before any Governmental
Authority.

 

“Additional Earnout Amount” means $4,000,000.

 

“Additional Escrow Cash Per Fully-Diluted Common Share” means an amount equal to
(X) the Remaining Additional Escrow Amount minus all payments made pursuant to
the

 

--------------------------------------------------------------------------------


 

Waterfall Schedule with respect to the Remaining Additional Escrow Amount, then
divided by (Y) the Aggregate Fully-Diluted Common Shares.

 

“Adjusted Third Earnout Amount” means $2,500,000 minus any Second Earnout Amount
previously paid to the members of the Management Pool.

 

“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person, through one or more intermediaries or otherwise.

 

“Aggregate Fully-Diluted Common Shares” means the sum of (i) the aggregate
number of shares of Common Stock that would be issuable upon the conversion of
all Preferred Shares held by all holders immediately prior to the Closing, plus
(ii) the aggregate number of Common Shares held by all holders immediately prior
to the Closing.

 

“Agreement” has the meaning specified in the Preamble hereto.

 

“Barnes & Noble Net Revenue” means the amount of revenue recognized pursuant to
the Consulting Agreement dated September 30, 2011 by and between the Company and
Barnesandnoble.com LLC and the License Agreement dated September 30, 2011 by and
between the Company and Barnes & Noble, Inc. calculated in accordance with the
definition of Net Revenue as set forth in this Agreement.

 

“Business” means the business of the Company as currently conducted, including
but not limited to the business of managing and/or publishing content,
distribution of such content to wholesale and retail sales channels including
digital and print, and providing software products and services to authors,
publishers and enterprise customers.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by Law to
close.

 

“Closing” has the meaning specified in Section 2.3.

 

“Closing Balance Sheet” has the meaning specified in Section 2.4(c)(i).

 

“Closing Date” has the meaning specified in Section 2.3.

 

“Closing Date Cash Per Common Share” means the Closing Date Purchase Price minus
$500,000 minus the Preferred Aggregate Liquidation Amount, then divided by the
aggregate number of Common Shares held by all holders of Common Stock
immediately prior to the Closing.

 

“Closing Date Cash Per Fully-Diluted Common Share” means the Closing Date
Purchase Price minus $500,000 then divided by the Aggregate Fully-Diluted Common
Shares.

 

“Closing Date Purchase Price” has the meaning specified in Section 2.4(a).

 

“Closing Statement” has the meaning specified in Section 2.4(c)(i).

 

2

--------------------------------------------------------------------------------


 

“Closing Waterfall Schedule” means payments by Acquiror at Closing in the
following order: (A) first, each holder of Preferred A Shares and Preferred B
Shares shall be entitled to receive, on a pro rata basis, the Preferred Per A
Share Amount, in the case of the Preferred A Shares, and the Preferred Per B
Share Amount, in the case of the Preferred B Shares, respectively, until fully
paid, and (B) next, each holder of Common Shares shall be entitled to receive,
in respect of each Common Share held by such holder immediately prior to the
Closing, the Closing Date Cash Per Common Share.

 

“Closing Working Capital” has the meaning specified in Section 2.4(c)(i).

 

“Closing Working Capital Adjustment” has the meaning specified in
Section 2.4(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Closing Date Purchase Price” has the meaning specified in Section 2.4(a).

 

“Common Shares” means any shares of the Common Stock of the Company and any
right, title, interest or claim thereto.

 

“Common Stock” means the class A common stock, par value $0.001 per share, of
the Company.

 

“Company” has the meaning specified in the preamble hereto.

 

“Company Benefit Plan” has the meaning specified in Section 3.12(a).

 

“Company Covenants” has the meaning specified in Section 12.2(a).

 

“Company Cure Period” has the meaning specified in Section 10.1(b).

 

“Company Intellectual Property Assets” means all Intellectual Property Assets
owned by the Company or used or held for use by the Company in the Business, as
currently conducted and proposed to be conducted.  “Company Intellectual
Property Assets” includes, without limitation, the Products, Company Patents,
Company Marks, Company Copyrights and Company Trade Secrets.

 

“Confidentiality Agreement” has the meaning specified in Section 13.10.

 

“Contracts” means any written or binding oral contracts, agreements,
subcontracts, leases, purchase orders or other instruments (including any
amendments, addendums and other modifications thereto).

 

“Copyrights” has the meaning specified in the definition of “Intellectual
Property.”

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

3

--------------------------------------------------------------------------------


 

“Earnout Consideration” means each of the First Earnout Amount, the Second
Earnout Amount, the Third Earnout Amount and the Additional Earnout Amount, to
the extent earned.

 

“Earnout Period” means the period commencing on the Closing Date and ending on
the earlier of (A) the second (2nd) anniversary of the First Earnout Date, and
(B) the fifth (5th) anniversary of the Closing Date.

 

“Employees” means the employees of the Company.

 

“Environmental Claims” has the meaning specified in Section 3.21.

 

“Environmental Laws” means any and all applicable foreign, United States
federal, state or local laws, statutes, ordinances, rules, or regulations
relating to pollution, the protection of the environment, or the use, storage,
treatment, handling, generation, release, disposal, or transportation of
Hazardous Materials.

 

“Environmental Permits” has the meaning specified in Section 3.21.

 

“ERISA” has the meaning specified in Section 3.12(a).

 

“ERISA Affiliate” has the meaning specified in Section 3.12(e).

 

“Escrow Agent” means BNY Mellon, National Association.

 

“Escrow Agreement” means the Escrow Agreement to be executed by Acquiror, the
Holder Representative and the Escrow Agent at the Closing, substantially in the
form of Exhibit B.

 

“Escrow Amount” means $500,000 plus, if elected by Acquiror, the amount of
potential liability relating to the engagement letter by and between the Company
and BTI Group as determined by Acquiror (the “Initial Escrow Amount”), which
amount is subject to increase by an additional $500,000 payable immediately
prior to the First Earnout Payment Date to the extent the First Earnout Amount
is earned (such additional increase, the “Additional Escrow Amount”).

 

“Escrow Fund” means the Escrow Amount deposited with the Escrow Agent, together
with any interest or earnings thereon, as such sum may be decreased as provided
in Section 2.4(c)(iii).

 

“Estimated Holder Allocable Expenses” has the meaning specified in Section 2.7.

 

“Financial Statements” has the meaning specified in Section 3.7.

 

“First Earnout Date” has the meaning specified in Section 2.5(a)(i).

 

“First Earnout Payment Date” has the meaning specified in Section 2.5(a)(i).

 

4

--------------------------------------------------------------------------------


 

“First Earnout Period” means a trailing twelve (12) fiscal month period of the
Company following the Closing Date, during the three-year period commencing on
the Closing Date and ending on the third (3rd) anniversary of the Closing Date.

 

“First Earnout Amount” means $6,500,000.

 

“First Earnout Cash Per Fully-Diluted Common Share” means an amount equal to
(X) the First Earnout Amount minus the Additional Escrow Amount minus all
payments made pursuant to the Waterfall Schedule with respect to the First
Earnout Amount, then divided by (Y) the Aggregate Fully-Diluted Common Shares.

 

“First Earnout Net Revenue” means Net Revenue of the Company during the First
Earnout Period.

 

“First Release Date” has the meaning specified in Section 12.7.

 

“Free or Open Source Software” means any software (in source or object code
form) licensed from a third party under (A) a license or other agreement
commonly referred to as an open source, free software, copyleft or community
source code license (including but not limited to any code or library licensed
under the GNU General Public License, GNU Lesser General Public License, BSD
License, Apache Software License, or any other public source code license
arrangement) or (B) any other license or other agreement that requires, as a
condition of the use, modification or distribution of software subject to such
license or agreement, that such software or other software combined or
distributed with such software be (1) disclosed, distributed, made available,
offered, licensed or delivered in source code form, (2) licensed for the purpose
of making derivative works, (3) licensed under terms that allow reverse
engineering, reverse assembly, or disassembly of any kind, or
(4) redistributable at no charge.

 

“Fundamental Representations” has the meaning specified in Section 12.1.

 

“Funded Debt” means any liability, whether or not contingent, of the Company
(i) in respect of borrowed money or evidenced by bonds, monies, notes,
debentures, or similar instruments, (ii) relating to any change of control
payments, bonuses or other consideration that become payable as a result of the
consummation of the transactions contemplated by this Agreement (excluding the
employer’s portion of any employment taxes payable with respect thereto),
(iii) relating to any deferred compensation or amounts owed to employees or
consultants, including but not limited to, all accrued and untaken vacation owed
to employees; provided that up to one (1) week of untaken vacation accrued for
2012 and any untaken vacation for calendar year 2013 accrued until the Closing
Date based on three (3) weeks of annual vacation per employee shall be carried
over upon Closing and excluded from the definition of “Funded Debt”, and
(iv) relating to any accrued interest, fees, expenses, premiums or penalties in
respect of any of the foregoing that may become payable as a result of the
consummation of the transactions contemplated by this Agreement; provided that
for purposes of this definition, any employer side taxes in connection with
payments under this Agreement shall be included in Funded Debt.

 

“Funded Debt Payoff Amount” means the aggregate amount of outstanding principal
and accrued but unpaid interest, fees and other amounts payable (including any

 

5

--------------------------------------------------------------------------------


 

prepayment penalties) as of the Closing in order to repay and satisfy in full
all of the obligations owing with respect to all Funded Debt.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government, governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or
instrumentality, court, tribunal, arbitrator or arbitral body.

 

“Governmental Order” means, with respect to any Person, any order, judgment,
injunction, decree, writ, stipulation, determination or award, or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Authority
or arbitrator that is binding upon or applicable to such Person or its property.

 

“Hazardous Material” means any pollutant, contaminant, chemical, waste,
substance or mixture that is defined, listed or regulated under Environmental
Law as “hazardous” or “toxic” (or words of similar meaning), including petroleum
or any fraction or by-product thereof, asbestos or asbestos-containing material,
radioactive materials, polychlorinated biphenyls and chlorofluorocarbons.

 

“Holder Allocable Expenses” has the meaning specified in Section 2.7.

 

“Holder Representative” has the meaning specified in Section 11.1.

 

“Indebtedness” means any liability, whether or not contingent, (i) in respect of
borrowed money or evidenced by bonds, monies, notes, debentures, or similar
instruments, (ii) representing the balance deferred and unpaid of the purchase
price of any property (including pursuant to capital leases) or services but
excluding ordinary course current trade payables, (iii) in respect of
guaranties, direct or indirect, in any manner, of all or any part of any
Indebtedness of any Person, (iv) relating to any deferred purchase price
obligations related to past asset or stock acquisitions by the Company,
(v) relating to any change of control payments, bonuses or other consideration
that become payable as a result of the consummation of the transactions
contemplated by this Agreement (excluding the employer’s portion of any
employment taxes payable with respect thereto), (vi) relating to any deferred
compensation or amounts owed to employees or consultants, including but not
limited to, all accrued and untaken vacation owed to employees; and
(vii) relating to any accrued interest, fees, expenses, premiums or penalties in
respect of any of the foregoing that may become payable as a result of the
consummation of the transactions contemplated by this Agreement, assuming the
full repayment of all such Indebtedness; provided that the foregoing shall not
include intercompany liabilities or obligations.

 

“Indemnification Claim” has the meaning specified in Section 12.3.

 

“Indemnified Party” has the meaning specified in Section 12.3.

 

“Indemnitor” means the party required to provide indemnification pursuant to
Section 12.2; provided, however, that solely for the purposes of Sections 12.3
and 12.4, the

 

6

--------------------------------------------------------------------------------


 

Holder Representative shall be considered the Indemnitor with respect to claims
for indemnification pursuant to Section 12.2(a) (it being understood that such
status as an Indemnitor is solely for the purpose of providing the Holder
Representative with the right to control the defense and settlement of any
Action giving rise to an Indemnification Claim pursuant to Section 12.2(a) and
such status shall not obligate the Holder Representative to provide any
indemnification or otherwise impose any liability on the Holder Representative).

 

“Independent Accounting Firm” has the meaning specified in Section 2.4(c)(ii).

 

“Initial Escrow Cash Per Fully-Diluted Common Share” means an amount equal to
(X) the Remaining Initial Escrow Amount minus all payments made pursuant to the
Waterfall Schedule with respect to the Remaining Initial Escrow Amount, then
divided by (Y) the Aggregate Fully-Diluted Common Shares.

 

“Intellectual Property Assets” means any and all of the following, as they exist
throughout the world: (i) patents, patent applications of any kind, patent
rights, inventions, discoveries and invention disclosures (whether or not
patented) (collectively, “Patents”);  (ii) rights in registered and unregistered
trademarks, service marks, trade names, trade dress, logos, packaging design,
slogans and Internet domain names, and registrations and applications for
registration of any of the foregoing (collectively, “Marks”); (iii) copyrights
in both published and unpublished works, including without limitation all
compilations, databases and computer programs, manuals and other documentation
and all copyright registrations and applications, and all derivatives,
translations, adaptations and combinations of the above (collectively,
“Copyrights”); (iv) rights in know-how, trade secrets, confidential or
proprietary information, research in progress, algorithms, data, databases, data
collections, designs, processes, formulae, drawings, schematics, blueprints,
flow charts, models, strategies, prototypes, techniques, source code, source
code documentation, Beta testing procedures and Beta testing results
(collectively, “Trade Secrets”); (v) any and all other intellectual property
rights and/or proprietary rights relating to any of the foregoing; and
(vi) goodwill, franchises, licenses, permits, consents, approvals, and claims of
infringement and misappropriation against third parties.

 

“Item of Dispute” has the meaning specified in Section 2.4(c)(i).

 

“Law” means any statute, law, ordinance, rule, regulation or Governmental Order,
in each case, of any Governmental Authority.

 

“Leased Real Property” means the real property leased or subleased by the
Company, together with, to the extent leased or subleased by the Company, all
buildings and other structures, facilities or improvements currently located
thereon, all fixtures thereto, and all easements, licenses, rights, privileges
and other appurtenances relating to the foregoing.

 

“Licenses In” has the meaning specified in Section 3.20(a).

 

“Licenses Out” has the meaning specified in Section 3.20(a).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
security interest or other lien of any kind.

 

7

--------------------------------------------------------------------------------


 

“Losses” means claims, damages, liabilities, losses, Taxes (including, without
limitation, loss of any Tax benefits or deductions), fines, penalties,
diminution of value (including losses calculated based on valuation multiples
for losses of a recurring nature), costs, and expenses (including accumulated
interest, reasonable attorneys’, accountants’, investigators’ and experts’ fees
and expenses incurred in connection with the defense or investigation of any
claim).

 

“Loss Payment” has the meaning specified in Section 12.6.

 

“Majority Holders” has the meaning specified in Section 11.1.

 

“Management Pool” has the meaning specified in Annex B.

 

“Marks” has the meaning specified in the definition of “Intellectual Property
Assets.”

 

“Material Adverse Effect” means, with respect to any Person, any effect, change,
fact, event or occurrence that has or would be reasonably likely to have a
material adverse effect on the business, results of operations or financial
condition of such Person and its Subsidiaries taken as a whole.

 

“Multiemployer Plan” has the meaning specified in Section 3.12(e).

 

“Net Revenue” means for any financial period, the amount of revenue recognized
as determined in accordance with GAAP, including but not limited to the revenue
recognition provisions related to software, based upon the actual amount billed
to third party customers with respect to the Business, reduced by returns,
discounts, deductions, chargebacks and bad debt.  For the purposes of this
definition, “Net Revenue” shall exclude the Barnes & Noble Net Revenue.

 

“Net Revenue Amount” means the First Earnout Net Revenue, the Second Earnout Net
Revenue or the Third Earnout Net Revenue, as applicable.

 

“Owned Real Property” means all real property and any fixtures or appurtenances
thereto owned by the Company.

 

“Patents” has the meaning specified in the definition of “Intellectual Property
Assets.”

 

“Payment Amount” means the Closing Date Purchase Price, the First Earnout
Amount, the Remaining Initial Escrow Amount or the Remaining Additional Escrow
Amount, as applicable.

 

“Permits” has the meaning specified in Section 3.18.

 

“Permitted Liens” means (i) mechanics, materialmen’s and similar Liens with
respect to any amounts not yet due and payable or which are being contested in
good faith through (if then appropriate) appropriate proceedings, (ii) Liens for
Taxes not yet due and

 

8

--------------------------------------------------------------------------------


 

payable or which are being contested in good faith through appropriate
proceedings, (iii) Liens securing rental payments under capital lease
obligations, (iv) liens, encumbrances and restrictions on real property
(including easements, covenants, rights of way and similar restrictions of
record) that are matters of record, (v) Liens securing payment, or any other
obligations, of the Company with respect to Indebtedness, (vi) Liens
constituting a lease, sublease or occupancy agreement that gives any third party
any right to occupy any Owned Real Property or Leased Real Property and
(vii) Liens described on Schedule 1.1.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.

 

“Pre-Closing Tax Period” means any taxable year or period that ends on or before
the Closing Date and, with respect to any taxable year or period beginning
before and ending after the Closing Date, the portion of such taxable year or
period ending on and including the Closing Date.

 

“Preferred Aggregate Liquidation Amount” means (i) the Preferred Liquidation
Amount Per A Share multiplied by the number of Preferred A Shares held by a
holder immediately prior to the Closing plus (ii) the Preferred Liquidation
Amount Per B Share multiplied by the number of Preferred B Shares held by a
holder immediately prior to the Closing.

 

“Preferred A Shares” means shares of the Preferred Stock, having an original
purchase price of $0.50 per Preferred A Share and a conversion to Common Stock
ratio of one-to-one.

 

“Preferred B Shares” means shares of the Preferred Stock, having an original
purchase price of $0.75 per Preferred B Share and a conversion to Common Stock
ratio of one-to-one.

 

“Preferred Liquidation Amount Per A Share” means the greater of (i) the original
purchase price of the Preferred A Share and (ii) the Closing Date Cash Per
Fully-Diluted Common Share.

 

“Preferred Liquidation Amount Per B Share” means the greater of (i) the original
purchase price of the Preferred B Share and (ii) the Closing Date Cash Per
Fully-Diluted Common Share.

 

“Preferred Per A Share Amount” means a portion of the Closing Date Purchase
Price equal to the Preferred Liquidation Amount Per A Share multiplied by the
number of Preferred A Shares held by a holder immediately prior to the Closing.

 

“Preferred Per B Share Amount” means a portion of the Closing Date Purchase
Price equal to the Preferred Liquidation Amount Per B Share multiplied by the
number of Preferred B Shares held by a holder immediately prior to the Closing.

 

9

--------------------------------------------------------------------------------


 

“Preferred Shares” means any shares of the Preferred Stock of the Company and
any right, title, interest or claim thereto.

 

“Preferred Stock” means the preferred stock, par value $0.001 per share, of the
Company.

 

“Proceeding” means any suit, claim, action, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, audit, examination or investigation commenced, brought,
conducted or heard by or before, or otherwise involving, any court or other
Governmental Authority or any arbitrator or arbitration panel.

 

“Purchase Price” has the meaning specified in Section 2.4(a).

 

“Purchased Shares” has the meaning specified in the Recitals hereto.

 

“Release” or “Released” have the meaning specified in Section 3.21.

 

“Remaining Initial Escrow Amount” has the meaning specified in
Section 2.4(b)(iii).

 

“Remaining Additional Escrow Amount” has the meaning specified in
Section 2.4(b)(iv).

 

“Results” has the meaning specified in Section 2.5(b)(i).

 

“Second Earnout Date” has the meaning specified in Section 2.5(a)(ii).

 

“Second Earnout Period” means the twelve (12) fiscal month period of the Company
following the First Earnout Period.

 

“Second Earnout Amount” means $1,250,000.

 

“Second Earnout Net Revenue” means Net Revenue of the Company during the Second
Earnout Period.

 

“Second Release Date” has the meaning specified in Section 12.7.

 

“Section 280G Payments” has the meaning specified in Section 6.4.

 

“Seller Indemnified Parties” has the meaning specified in Section 12.2(b).

 

“Shrink Wrap Code” means generally commercially available software in executable
code form that is available for a cost of not more than US$10,000 for a
perpetual license for a single user or work station (or US$50,000 in the
aggregate for all users and work stations).

 

“Straddle Period” means any taxable year or period that begins before and ends
after the Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Stockholder Written Consent” has the meaning specified in Section 6.5.

 

“Subsidiary” means, with respect to a Person, a corporation or other entity of
which 50% or more of the voting power of the equity securities or 50% or more of
the equity interests is owned, directly or indirectly, by such Person.

 

“Survival Expiration Date” has the meaning specified in Section 12.1.

 

“Target Working Capital” means $3,689,097 as reflected on Schedule 1.2.

 

“Taxes” means all federal, state, local, foreign or other tax, including without
limitation, all income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, ad valorem, value added, inventory, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, unclaimed property, escheat, sales, use, transfer,
registration, alternative or add-on minimum, or estimated tax, and including any
interest, penalty, or addition thereto, whether disputed or not, and including
any obligations to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.

 

“Tax Returns” means any return, declaration, report, statement, information
statement or other document filed or required to be filed with respect to Taxes,
including any claims for refunds of Taxes, any information returns and any
amendments or supplements of any of the foregoing.

 

“Terminating Acquiror Breach” has the meaning specified in Section 10.1(c).

 

“Terminating Company Breach” has the meaning specified in Section 10.1(b).

 

“Termination Date” has the meaning specified in Section 10.1(b).

 

“Third Earnout Date” has the meaning specified in Section 2.5(a)(iii)(A).

 

“Third Earnout Period” means the twelve (12) fiscal month period of the Company
following the Second Earnout Period.

 

“Third Earnout Amount” means $1,250,000.

 

“Third Earnout Net Revenue” means Net Revenue of the Company during the Third
Earnout Period.

 

“Threshold Amount” means $0.75 per share of capital stock of the Company.

 

“Trade Secrets” has the meaning specified in the definition of “Intellectual
Property Assets.”

 

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

 

11

--------------------------------------------------------------------------------


 

“Waterfall Schedule” means payments by Acquiror in the following order:
(A) first, only to the extent not fully paid pursuant to all prior Payment
Amounts, payment to each holder of Preferred B Shares, in cash, of a portion of
the Payment Amount per Preferred B Share equal to the difference between the
Threshold Amount and the amount paid per share pursuant to all prior payments
until fully paid; (B) next, only to the extent not fully paid pursuant to all
prior Payment Amounts, payment to each holder of Preferred A Shares, in cash, of
a portion of the Payment Amount per Preferred A Share equal to the difference
between $0.50 and the amount paid per share pursuant to all prior payments until
fully paid; (C) next, only to the extent not fully paid pursuant to all prior
Payment Amounts, payment to each holder of Common Shares, in cash, of a portion
of the Payment Amount per Common Share equal to the difference between $0.50 and
the amount paid per share pursuant to all prior payments until fully paid;
(D) next, only to the extent not fully paid pursuant to all prior Payment
Amounts, payment to each holder of Common Shares and Preferred A Shares,
together on a pro rata basis, in cash, of a portion of the Payment Amount equal
to the difference between the Threshold Amount and the amount paid per share
pursuant to all prior payments until fully paid; and (E) next, payment to each
Seller, in cash, of a portion of the Payment Amount equal to (X) the First
Earnout Cash Per Fully-Diluted Common Share, the Initial Escrow Cash Per
Fully-Diluted Common Share or the Additional Escrow Cash Per Fully-Diluted
Common Share, as applicable, multiplied by (Y) with respect to a holder of
Common Shares, the number of Common Shares held by such holder immediately prior
to the Closing, and with respect to a holder of Preferred Shares, the number of
shares of Common Stock that would be issuable upon the conversion of all
Preferred Shares held by such holder immediately prior to the Closing.

 

“Working Capital” means the excess (or deficiency) of the current assets over
the current liabilities of the Company as determined in accordance with GAAP. 
For purposes of this definition, “Working Capital” includes the $1,500,000
receivable due on January 1, 2014 and excludes any Indebtedness.

 

As used herein, the phrase “to the knowledge” of any Person shall mean the
knowledge, after reasonable inquiry, of: (i) in the case of the Company, Steven
K. Wilson, Michael P. Ashley, and Jeremy McNevin and each of the persons
reporting directly to each of them as of the date hereof, and (ii) in the case
of all other Persons, such Person’s executive officers.

 

ARTICLE II.
PURCHASE AND SALE OF PURCHASED SHARES

 

2.1                               Purchase and Sale.  Subject to the terms and
conditions set forth herein, at the Closing, and in reliance on the
representations and warranties and covenants and agreements made herein,
Acquiror will purchase and acquire from the Sellers, and the Sellers will sell,
assign, transfer and deliver to Acquiror free and clear of all Liens, all of the
Purchased Shares, as shown on Annex A hereto, for a portion of the Purchase
Price as determined in accordance with Section 2.4.

 

2.2                               Delivery of Shares.  At the Closing, each
Seller will deliver to Acquiror the original certificate or certificates, as
applicable, representing their Purchased Shares, duly endorsed in favor of
Acquiror or, if such certificates have been lost, stolen or destroyed, executed

 

12

--------------------------------------------------------------------------------


 

affidavits of loss indemnifying Acquiror for any potential future Loss related
to the non-delivery of the lost certificate(s) in a form acceptable to
Acquiror.  Notwithstanding the foregoing, by executing this Agreement and
subject to all other conditions to Closing being fulfilled, each Seller hereby
sells, assigns and transfers all of its Purchased Shares as shown opposite such
Seller’s name on Annex A hereto and does hereby irrevocably constitute and
appoint the Company to transfer such shares on the books of the Company with
full power and substitution in the premises. Acquiror may hold the Purchase
Price in escrow after Closing until the original stock certificates or an
executed certificate of loss are received for the Purchased Shares.

 

2.3                               Closing.  The closing of the purchase and sale
of the Purchased Shares (the “Closing”) shall occur as promptly as practicable
after all of the conditions set forth in Article IX shall have been satisfied
or, if permissible, waived by the party entitled to the benefit of the same
(other than those that by their terms are to be satisfied or waived at the
Closing), and, subject to the foregoing, shall take place at such time and on a
date to be specified by the parties (the “Closing Date”).  The Closing shall
take place at the offices of Goodwin Procter LLP, Three Embarcadero Center,
24th Floor, San Francisco, CA 94111, or at such other place as agreed to by the
parties hereto.

 

2.4                               Payment of Purchase Price; Working Capital
Adjustment.

 

(a)                                 The aggregate consideration payable by
Acquiror in connection with the transactions contemplated hereby shall be cash
in an amount equal to the sum of (i) $5,000,000, less the amount, if any, by
which Target Working Capital exceeds Closing Working Capital (the “Closing
Working Capital Adjustment”), less the Funded Debt Payoff Amount, less the
Estimated Holder Allocable Expenses (the “Closing Date Purchase Price”), plus
(ii) the amount of all Earnout Consideration to the extent payable pursuant to
Section 2.5, subject to any adjustment pursuant to
Section 12.2(e) (collectively, the “Purchase Price”).  As part of the Purchase
Price, immediately prior to the Closing and the First Earnout Payment Date (to
the extent the First Earnout Amount is earned), as applicable, Acquiror shall
deliver or cause to be delivered to the Escrow Agent out of each of the Closing
Date Purchase Price and the First Earnout Amount, the Initial Escrow Amount and
the Additional Escrow Amount, respectively, payable by wire transfer in
immediately available funds for deposit into the account designated therefor in
the Escrow Agreement.

 

(b)                                 The Purchase Price shall be allocated among
the Sellers and the members of the Management Pool as set forth below in this
Section 2.4(b), to the extent available for distribution. Payment shall be made
to each Seller via wire transfer or check, at such Seller’s election, as set
forth on the signature page of each Seller.  Payment may be made through the
Company’s payroll processor.

 

(i)                                          In connection with Closing, each
holder of Preferred B Shares, Preferred A Shares and Common Shares shall be
entitled to receive, in respect of each Preferred B Share, Preferred A Share and
Common Share held respectively by such holders prior to the Closing, their
respective portions of the Closing Date Purchase Price according to the Closing
Waterfall Schedule.

 

13

--------------------------------------------------------------------------------


 

(ii)                                       In connection with the First Earnout
Payment, each holder of Preferred B Shares, Preferred A Shares and Common Shares
shall be entitled to receive, in respect of each Preferred B Share, Preferred A
Share and Common Share held respectively by such holders prior to the Closing,
their respective portions of the First Earnout Amount pursuant to Sections 2.5
and 2.6, subject to adjustment pursuant to Section 12.2(e) according to the
Waterfall Schedule.

 

(iii)                                    In connection with the First Release
Date, each holder of Preferred B Shares, Preferred A Shares and Common Shares
shall be entitled to receive, in respect of each Preferred B Share, Preferred A
Share and Common Share held respectively by such holders prior to the Closing,
the remaining unused amount of the Initial Escrow Amount pursuant to
Section 12.7 (the “Remaining Initial Escrow Amount”) pursuant to the Waterfall
Schedule.

 

(iv)                                   In connection with the Second Release
Date, if any, each holder of Preferred B Shares, Preferred A Shares and Common
Shares shall be entitled to receive, in respect of each Preferred B Share,
Preferred A Share and Common Share held respectively by such holders prior to
the Closing, the remaining unused amount of the Additional Escrow Amount
pursuant to Section 12.7 (the “Remaining Additional Escrow Amount”) pursuant to
the Waterfall Schedule.

 

(v)                                      Each member of the Management Pool
shall be entitled to the right to receive a portion of the applicable Earnout
Consideration pursuant to Sections 2.5 and 2.6, subject to adjustment pursuant
to Section 12.2(e) and the terms and conditions set forth on Annex B hereto.

 

(c)                                  Working Capital Adjustment.

 

(i)                                          Within sixty (60) days following
the Closing Date, Acquiror shall prepare and deliver to the Holder
Representative Acquiror’s calculation of the Company’s Working Capital as of
11:59 p.m. on the date immediately preceding the Closing Date (the “Closing
Working Capital”), and the Closing Working Capital Adjustment,  together with
supporting documentation for such calculation (the “Closing Statement”).  The
preparation of the Closing Statement shall be for the sole purpose of
determining the Closing Working Capital Adjustment.  The Holder Representative
shall have thirty (30) days following his receipt of the Closing Statement (the
“Review Period”) to review the same.  On or before the expiration of the Review
Period, the Holder Representative shall deliver to Acquiror a written statement
accepting or objecting to the Closing Statement.  In the event that the Holder
Representative shall object to the Closing Statement, such statement shall
include a detailed itemization of the Holder Representative’s objections and the
reasons therefor (each, an “Item of Dispute”); provided, that the only basis on
which the Holder Representative shall be permitted to submit an Item of Dispute
is that such Item of Dispute was not prepared in accordance with the terms of
this Agreement or contains mathematical or clerical errors.  If the Holder
Representative does not deliver such statement to Acquiror within the Review
Period, the Holder Representative shall be deemed to have accepted the Closing
Statement.

 

14

--------------------------------------------------------------------------------


 

(ii)                                       In the event that the Holder
Representative shall object to the Closing Statement within the Review Period,
Acquiror and the Holder Representative shall promptly meet and in good faith
attempt to resolve such objections.  Any such objections which cannot be
resolved between Acquiror and the Holder Representative within thirty (30) days
following Acquiror’s receipt of the Holder Representative’s statement of
objections shall be resolved in accordance with this Section 2.4(c).  If the
Holder Representative and Acquiror are unable to resolve such objections as may
be raised with respect to the Closing Statement within the thirty (30) day
period described above, either party may submit the matter to Grant Thornton
LLP, provided, that if Grant Thornton is Acquiror’s auditor, then another
independent nationally recognized certified public accounting firm mutually
acceptable to Acquiror and the Holder Representative (the “Independent
Accounting Firm”).  Acquiror and the Holder Representative shall each provide
their respective Closing Statement and the Items of Dispute in writing to the
Independent Accounting Firm and shall request that the Independent Accounting
Firm render a written determination, which determination (i) shall be based
solely on whether the Closing Statement or each such Item of Dispute was
prepared in accordance with the terms of this Agreement or whether the Closing
Statement or each such Item of Dispute contains a mathematical or clerical error
or errors and (ii) shall not be resolved so the final amount determined by the
Independent Accounting Firm is more favorable to the Holder Representative than
the calculation(s) presented in any Item of Dispute delivered by the Holder
Representative or more favorable to Acquiror than the calculation(s) presented
in the Closing Statement delivered by Acquiror, and, as to each unresolved Item
of Dispute, shall be resolved as soon as reasonably practicable, but in no event
later than thirty (30) days after its retention, and the parties shall cooperate
fully with the Independent Accounting Firm so as to enable it to make such
determination as quickly and as accurately as practicable.  The Independent
Accounting Firm’s determination as to each Item of Dispute submitted to it shall
be in writing and shall be conclusive and binding upon the parties, absent
manifest error or willful misconduct, and the Closing Working Capital Adjustment
shall be modified to the extent necessary to reflect such determination.  The
fees and expenses of the Independent Accounting Firm shall be paid by the party
whose calculation of the Closing Working Capital Adjustment is furthest from the
determination rendered by the Independent Accounting Firm.

 

(iii)                                    In the event of a Closing Working
Capital Adjustment, Acquiror may set off such Closing Working Capital Adjustment
against the Earnout Consideration or make a claim against the Escrow Fund, at
its sole discretion.  In the event of a claim against the Escrow Fund for the
purpose of a Closing Working Capital Adjustment, upon the written request of
Acquiror, the Holder Representative shall authorize any payment in respect of
such claim.  Any such payment shall be made within five (5) Business Days after
the Closing Statement becomes final and binding upon the parties.

 

2.5                               Earnout Consideration.

 

(a)                                 Earnout Events and Payments.

 

(i)                                          First Earnout Payment.  Subject to
Section 12.2(d), if the First Earnout Net Revenue exceeds $3,000,000 during the
First Earnout Period, which shall

 

15

--------------------------------------------------------------------------------


 

occur no later than the third (3rd) anniversary of the Closing Date (such date
of achievement, the “First Earnout Date”), within ninety (90) days following the
First Earnout Date (the “First Earnout Payment Date”), Acquiror shall pay the
First Earnout Amount in accordance with Section 2.4.

 

(ii)                                       Second Earnout Payment.  Subject to
Section 12.2(e), if the payment of First Earnout Amount is made pursuant to
Section 2.5(a)(i) above and if the Second Earnout Net Revenue exceeds $5,840,000
during the Second Earnout Period (such date of achievement, the “Second Earnout
Date”), which shall occur no later than the fourth (4th) anniversary of the
Closing Date, within ninety (90) days following the Second Earnout Date,
Acquiror shall pay the members of the Management Pool the Second Earnout Amount
pursuant to the terms and conditions set forth on Annex B hereto.

 

(iii)                                    Third Earnout Payment.

 

A.                                    Subject to Sections 12.2(e) and
2.5(a)(iii)(B), if the payment of First Earnout Amount is made pursuant to
Section 2.5(a)(i) above and if the Third Earnout Net Revenue exceeds $11,750,000
during the Third Earnout Period (such date of achievement, the “Third Earnout
Date”), which shall occur no later than the fifth (5th) anniversary of the
Closing Date, Acquiror shall pay the members of the Management Pool the Third
Earnout Amount pursuant to the terms and conditions set forth on Annex B hereto.

 

B.                                    Subject to Sections 12.2(e), if the
payment of First Earnout Amount is made pursuant to Section 2.5(a)(i) above and
if the cumulative Net Revenue of the Earnout Period exceeds $20,590,000, within
ninety (90) days following the Third Earnout Date, Acquiror shall pay the
members of the Management Pool the Adjusted Third Earnout Amount pursuant to the
terms and conditions set forth on Annex B hereto. For the avoidance of doubt,
unless Section 2.5(a)(iv) applies, the aggregate Earnout Consideration paid by
Acquiror over the Earnout Period shall not exceed $9,000,000.

 

(iv)                                   Additional Earnout Payment.  Subject to
Section 12.2(d), if the payment of Third Earnout Amount or Adjusted Third
Earnout Amount is made pursuant to Section 2.5(a)(iii) above and if the
cumulative Net Revenue of the Earnout Period exceeds $30,885,000, within ninety
(90) days following the Third Earnout Date, Acquiror shall pay the members of
the Management Pool the Additional Earnout Amount pursuant to the terms and
conditions set forth on Annex B hereto.  For the avoidance of doubt, the
aggregate Earnout Consideration paid by Acquiror over the Earnout Period shall
not exceed $13,000,000.

 

(b)                                 Dispute Resolution.

 

(i)                                          No later than sixty (60) days after
the First Earnout Date, the Second Earnout Date and the Third Earnout Date,
Acquiror shall prepare and deliver to the Holder Representative a calculation of
the Net Revenue Amount and Earnout

 

16

--------------------------------------------------------------------------------


 

Consideration (the “Results”), related to the preceding fiscal year.  Acquiror
shall prepare the calculation of Net Revenue Amount for such purposes reasonably
and in good faith.  In the event that the Holder Representative objects to the
Results, then within fifteen (15) days after the delivery to the Holder
Representative of the Results (the “Response Period”), the Holder Representative
shall deliver to Acquiror a written notice (an “Objection Notice”) describing in
reasonable detail the Holder Representative’s objections to the Results and
setting forth the Results determined by the Holder Representative to be
correct.  If the Holder Representative does not deliver an Objection Notice to
Acquiror during the Response Period, then Acquiror’s calculation of the Results
shall be binding and conclusive on Acquiror, the Holder Representative, each
Seller and each member of the Management Pool.

 

(ii)                                       If the Holder Representative delivers
an Objection Notice objecting to the Results during the Response Period in
accordance with Section 2.5(b)(i), and if the Holder Representative and Acquiror
are unable to resolve such dispute within twenty (20) days after such Objection
Notice is delivered to Acquiror, then the dispute shall be finally settled by
the Independent Accounting Firm at the sole cost and expense of the Holder
Representative.  If the Earnout Consideration for the applicable period as
determined by the Independent Accounting Firm exceeds the Earnout Consideration
as reported by Acquiror for such period, then Acquiror shall reimburse the
Holder Representative for such cost and expense.

 

(c)                                  Access to Necessary Information.  At
reasonable times during normal business hours and upon reasonable notice
provided to Acquiror, Acquiror shall permit the Holder Representative (who shall
have executed a confidentiality agreement in form and substance reasonably
satisfactory to Acquiror) to make such inspections and copies of such books and
records as it may reasonably require, and to discuss such matters with the
appropriate personnel of the Company and Acquiror, each to the extent incident
to the exercise of the Holder Representative’s right to object to Acquiror’s
calculation of the Results.  The Holder Representative agrees that he shall hold
(and shall cause his advisors referred to in the preceding sentence to hold) all
information acquired during such examination in strict confidence and shall use
(and shall cause his advisors referred to in the preceding sentence to use) such
information solely for determining the Results.

 

(d)                                 Permitted Transfers.  The interests of any
Seller or any member of the Management Pool in any Earnout Consideration shall
not be assignable or transferable, except: (a) by operation of law; (b) in
connection with a Permitted Transfer (as defined below) (the assignee or
transferee of any assignment or transfer permitted pursuant to this
Section 2.5(d) being referred to as a “Transferee”); provided, however, that no
assignment or transfer of any such interest may occur pursuant to this
Section 2.5(d) unless the Transferee signs or delivers to Acquiror a counterpart
to this Agreement agreeing to be bound by all of the terms hereof (it being
understood that any attempted assignment or transfer in violation of this
sentence shall be null and void).  For purposes of this Section 2.5(d),
“Permitted Transfer” shall mean any transfer: (A) if a Seller is an individual
or with respect to a member of the Management Pool, upon the death of such
Seller or member pursuant to any will, trust or similar instrument or pursuant
to the laws of descent and distribution; or (B) if a Seller is a

 

17

--------------------------------------------------------------------------------


 

corporation, trust, partnership or limited liability company, to one or more
stockholders, beneficiaries, partners or members of such Seller.

 

2.6                               Treatment of Earnout Consideration.  For U.S.
federal income Tax purposes, the parties hereto agree that the Earnout
Consideration paid under Section 2.5 (other than any amounts which are
compensatory) will be subject to the imputed interest rules under Section 483
and/or Section 1274 of the Code and the Treasury Regulations promulgated
thereunder.

 

2.7                               Holder Allocable Expenses.  Not less than two
(2) Business Days prior to the Closing Date, the Company shall deliver to
Acquiror a written statement that shall: (x) include such reserves as the Holder
Representative determines in good faith to be appropriate for any Holder
Allocable Expenses that are not then known or determinable and (y) be determined
as of the close of business on the Closing Date but without giving effect to the
consummation of the transactions contemplated by this Agreement (the “Estimated
Holder Allocable Expenses”), of the aggregate amount of the following fees and
expenses incurred (to the extent such fees and expenses are not paid prior to
the Closing) by the Holder Representative on behalf of the Company, the Sellers
and the members of the Management Pool in connection with the preparation,
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby: (a) the fees and disbursements of the
financial advisor and special outside counsel to the Company, the Sellers, the
members of the Management Pool and/or the Holder Representative incurred in
connection with the transactions contemplated hereby, (b) the fees and expenses
of any other agents, brokers, advisors, consultants and experts employed by the
Company, the Sellers, the members of the Management Pool and/or the Holder
Representative in connection with the transactions contemplated hereby, (c) any
transaction fee payable to one or more Affiliates of the Holder Representative
in connection with the transactions contemplated hereby and (d) the expenses of
the Holder Representative incurred, or that may be incurred, in such capacity
(the “Holder Allocable Expenses”).  The Estimated Holder Allocable Expenses
shall be accompanied by invoices and payment instructions, including the
identity of each recipient, dollar amounts, wire instructions and any other
information necessary to effect payment thereof, for each of the foregoing
Holder Allocable Expenses.  On the Closing Date, Acquiror shall pay to each
party identified in the Estimated Holder Allocable Expenses the amount set forth
in the applicable invoice in accordance with the terms of the payment
instructions for each such Holder Allocable Expense.

 

2.8                               Repayment of Closing Funded Debt.  No later
than two (2) Business Days prior to the Closing Date, the Company shall provide
Acquiror with a schedule of Funded Debt as of the Closing (the “Schedule of
Funded Debt”) and customary pay-off letters from all holders of Funded Debt. 
The Company shall also make arrangements reasonably satisfactory to Acquiror for
such holders to provide to Acquiror recordable form mortgage and lien releases,
canceled notes and other documents reasonably requested by Acquiror prior to the
Closing such that all Liens on the assets or properties of the Company shall be
satisfied, terminated and discharged on or prior to the Closing Date other than
Permitted Liens.  On the Closing Date, Acquiror shall pay to each holder of
Funded Debt (which may be paid through the Company via its payroll processor)
the amount set forth in the applicable invoice or payoff letter in accordance
with the terms of the payment instructions set forth therein.

 

18

--------------------------------------------------------------------------------


 

2.9                               Withholding.  Notwithstanding any other
provision to this Agreement, Acquiror, shall be entitled to deduct and withhold
from the cash otherwise deliverable under this Agreement, and from any other
consideration otherwise paid or delivered in connection with the transactions
contemplated in this Agreement, to any person such amounts that Acquiror is
required to deduct and withhold with respect to any such deliveries and payments
under the Code or any provision of state, local, provincial or foreign Law.  To
the extent that amounts are so withheld by Acquiror, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the person
in respect of which such deduction and withholding was made, and Acquiror shall
disburse such withheld amounts to the applicable Governmental Authority.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules to this Agreement, the Company hereby
represents and warrants to Acquiror as of the date of this Agreement as follows:

 

3.1                               Corporate Organization of the Company.  The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the Laws of the State of Delaware and has the corporate
power and authority to own or lease its properties and to conduct its Business
as it is now being conducted.  The copies of the Certificate of Incorporation
and Bylaws of the Company previously made available by the Company to Acquiror
are true, correct and complete.  The minute books (containing the records of
meetings of the stockholders, the board of directors and any committees of the
board of directors), the stock certificate books and the stock record books for
the Company are correct in all material respects and contain copies of all
organizational documents and actions taken by such entity’s board of directors
and stockholders.  The Company is duly licensed or qualified and in good
standing as a foreign corporation in each jurisdiction in which the ownership of
its property or the character of its activities is such as to require it to be
so licensed or qualified, except where the failure to be so licensed or
qualified would not reasonably be expected to have a Material Adverse Effect on
the Company.

 

3.2                               Subsidiaries.  The Company does not directly
or indirectly own any equity, partnership, membership or similar interest in, or
any interest convertible into, exercisable for the purchase of or exchangeable
for any such equity, partnership, membership or similar interest, nor is it
under any current or prospective obligation to form or participate in, provide
funds to, make any loan, capital contribution or other investment in, or assume
any liability or obligation of, any Person.

 

3.3                               Due Authorization.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and (subject to the approvals discussed below) to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by the Board of Directors of the Company, and no other
corporate proceeding or action on the part of the Company is necessary to
authorize this Agreement (other than the adoption of this Agreement by the
Company’s stockholders, which adoption will occur immediately following
execution of this Agreement by the Company).  This Agreement has been duly and
validly executed and delivered by the Company and constitutes a

 

19

--------------------------------------------------------------------------------


 

legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

3.4                               No Conflict.  Except as set forth on Schedule
3.4, subject to the receipt of the consents, approvals, authorizations and other
requirements set forth in Section 3.5 or on Schedule 3.5, the execution and
delivery of this Agreement by the Company and the consummation of the
transactions contemplated hereby do not and will not violate any provision of,
or result in the breach of, any applicable Law, the Certificate of
Incorporation, Bylaws or other organizational documents of the Company, or
result in a material breach of any agreement, indenture or other instrument to
which the Company is a party or by which the Company may be bound, or terminate
or result in the termination of any such agreement, indenture or instrument, or
result in the creation of any Lien upon any of the properties or assets of the
Company, or constitute an event which, after notice or lapse of time or both,
would result in any such material violation, material breach, termination or
creation of a Lien or result in a material violation or revocation of any
required license, permit or approval from any Governmental Authority or other
Person.

 

3.5                               Governmental Authorities; Consents.  Assuming
the truth and completeness of the representations and warranties of Acquiror
contained in this Agreement, except as set forth on Schedule 3.5, (i) no
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority and (ii) other than board and stockholder
consents, no material consent, approval or authorization of, or designation,
declaration or filing with or other Person is required on the part of the
Company with respect to the Company’s execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby.

 

3.6                               Capitalization of the Company.

 

(a)                                 The authorized capital stock of the Company
as set forth in the Second Amended and Restated Certificate of Incorporation of
the Company, as filed with the Secretary of State of the State of Delaware on
January 8, 2009, and which has not been amended as of the date of this
Agreement, consists of (i) 4,000,000 shares of Preferred Stock, of which
1,935,867 shares are issued and outstanding as of the date of this Agreement,
and (ii) 16,000,000 shares of Common Stock, of which 7,269,250 shares are issued
and outstanding as of the date of this Agreement.  As of the date hereof, all of
the issued and outstanding shares of Company’s capital stock have been duly
authorized and validly issued and are fully paid and nonassessable. 
Schedule 3.6(a) sets forth a true and correct list of the capitalization and
stockholders of the Company as of the date hereof.

 

(b)                                 Except as set forth on Schedule 3.6(b), the
Company has not granted any outstanding options, warrants, subscriptions, rights
(including any preemptive rights) or other securities convertible into or
exchangeable or exercisable for shares of the Preferred Stock or Common Stock,
or any other commitments or agreements providing for the issuance of additional
shares, the sale of treasury shares, or for the repurchase or redemption of
shares of Preferred Stock or Common Stock, and there are no agreements of any
kind which may obligate the Company to issue, purchase, redeem or otherwise
acquire any of the capital stock

 

20

--------------------------------------------------------------------------------


 

of, or other equity or voting interest in, the Company.  There are no
outstanding nor authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the capital stock of, or other
equity or voting interest in, the Company to which the Company is a party or is
bound.  The Company has no authorized or outstanding bonds, debentures, notes or
other indebtedness the holders of which have the right to vote (or convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire
securities having the right to vote) with the stockholders of the Company on any
matter.  There are no contracts to which the Company is a party or by which it
is bound to vote or dispose of any shares of capital stock of, or other equity
or voting interest in, the Company.  There are no irrevocable proxies and no
voting agreements with respect to any shares of capital stock of, or other
equity or voting interest in, the Company to which the Company is a party.

 

3.7                               Financial Statements.  Attached as Schedule
3.7 hereto are the unaudited consolidated balance sheets and statements of
income, cash flow and stockholders’ equity of the Company as of and for the
twelve-month periods ended August 31, 2012, August 31, 2011 and August 31, 2010
and the unaudited consolidated balance sheet as of December 31, 2012 (the
“Financial Statements”).  The Financial Statements present fairly, in all
material respects, the consolidated financial position and results of operations
of the Company as of the dates and for the periods indicated in such Financial
Statements.  Each of the Financial Statements (i) is consistent with the books
and records of the Company (which, in turn, are accurate and complete in all
material respects) and (ii) has been prepared in accordance with GAAP, subject
to changes resulting from normal year-end adjustments (none of which shall be
material individually or in the aggregate) and the absence of footnote
disclosure.  The projections previously provided to Acquiror represent good
faith estimates of the performance of the Company for the periods stated therein
based upon assumptions which were believed in good faith to be reasonable when
made and continue to be reasonable as of the date hereof, and to the knowledge
of the Company there exists no basis to reasonably believe that such projections
will not be achieved.

 

3.8                               Undisclosed Liabilities.  Except as set forth
on Schedule 3.8, as of the date of this Agreement, there is no liability, debt
or obligation of or claim of any nature, whether accrued, absolute, contingent,
asserted, unasserted or otherwise, against the Company, except for liabilities
and obligations (a) reflected or reserved for on the Financial Statements or
disclosed in the notes thereto, (b) that have arisen since the date of the most
recent balance sheet included in the Financial Statements in the ordinary course
of the operation of Business of the Company (none of which is a liability for
breach of contract, breach of warranty, tort or infringement or a claim or
lawsuit or an environmental liability) or (c) incurred as a result of the
transactions contemplated by this Agreement.

 

3.9                               Litigation and Proceedings.  Except as set
forth on Schedule 3.9, as of the date of this Agreement, no claims, actions or
other Proceedings pending or, to the knowledge of the Company, threatened in
writing (i) against the Company, or (ii) to the knowledge of the Company,
against any officer, director or key employee of the Company in their respective
capacities in such positions.  As of the date hereof, the Company is not subject
to any unsatisfied order, judgment, injunction, ruling, decision, award or
decree of any Governmental Authority which would reasonably be expected to
(i) prevent or delay the consummation of the transactions contemplated hereby or
(ii) would have, individually or in the aggregate, a Material Adverse

 

21

--------------------------------------------------------------------------------


 

Effect on the Company.  Except as set forth on Schedule 3.9, neither the Company
nor any of its officers, directors or key employees, in their capacity as such,
has received any opinion or legal advice in writing to the effect that the
Company is exposed from a legal standpoint to any liability that may be material
to the Company’s Business as previously, currently or proposed to be conducted.

 

3.10                        Legal Compliance.  Except with respect to matters
set forth on Schedule 3.10, the Company is, as of the date of this Agreement, in
compliance with all applicable Laws in all material respects.  Since its
inception, the Company has not received any written notice of any violation of,
or failure to comply with any existing applicable law, rule, regulation,
judgment, order or decree of any Governmental Authority having jurisdiction over
the Company or any of its properties.  The Company has not entered into or been
subject to any judgment, consent decree, compliance order or administrative
order with respect to any aspect of the Business, affairs, properties or assets
of the Company or received any request for information, notice, demand letter,
administrative inquiry or formal or informal complaint or claim from any
regulatory agency with respect to any aspect of the Business, affairs,
properties or assets of the Company.

 

3.11                        Contracts; No Defaults.

 

(a)                                 Schedule 3.11 contains a listing of all
Contracts described in clauses (i) through (xv) below to which, as of the date
of this Agreement, the Company is a party.  True, correct and complete copies of
the Contracts listed on Schedule 3.11 have been delivered to or made available
to Acquiror or its agents or representatives.

 

(i)                                          Each Contract that the Company
reasonably anticipates will involve aggregate payments or consideration
furnished by or to the Company of more than $25,000 in any year;

 

(ii)                                       Each note, debenture, other evidence
of indebtedness, guarantee, loan, credit or financing agreement or instrument or
other contract for money borrowed, including any agreement or commitment for
future loans, credit or financing;

 

(iii)                                    Each Contract for the acquisition of
any Person or any business unit thereof or the disposition of any material
assets of the Company (other than in the ordinary course of business), in each
case, involving payments in excess of $10,000 other than Contracts in which the
applicable acquisition or disposition has been consummated and there are no
obligations (contingent or otherwise) remaining;

 

(iv)                                   Each Contract concerning Owned Real
Property, Leased Property, license, installment and conditional sale agreement,
and other Contract that (A) provides for the ownership of, leasing of, title to,
use of, or any leasehold or other interest in any real or personal property, and
(B) involves aggregate payments in excess of $10,000 in any calendar year;

 

(v)                                      Each joint venture Contract and each
partnership agreement or limited liability company agreement to which the
Company, on the one hand, and any third party, on the other hand, are parties;

 

22

--------------------------------------------------------------------------------


 

(vi)                                   Each Contract requiring capital
expenditures after the date of this Agreement in an amount in excess of $10,000
in any calendar year;

 

(vii)                                Each License In or License Out that
involves aggregate payments to or by the Company in excess of $10,000 in any
calendar year;

 

(viii)                             Each Contract that contains a covenant not to
compete, or other covenant restricting the development, manufacture, marketing
or distribution of Products;

 

(ix)                                   Each Contract that imposes any
confidentiality, standstill or similar obligation on the Company, except for
those entered into in the ordinary course of business or in connection with the
sale process of the Company;

 

(x)                                      Each Contract that contains a right of
first refusal, first offer or first negotiation in favor of any party other than
the Company;

 

(xi)                                   Each Contract pursuant to which the
Company has granted any exclusive marketing, sales, use or distribution rights
to any third party;

 

(xii)                                Each Contract relating to stock redemption
or purchase agreements or other agreements affecting or relating to the capital
stock of the Company, including, without limitation, any agreement with any
stockholder of the Company which includes anti-dilution rights, registration
rights, voting arrangements, operating covenants or similar provisions;

 

(xiii)                             Each collective bargaining Contract or other
agreement with any labor union or other employee representative of a group of
Employees;

 

(xiv)                            Each Contract that provides any transaction
bonus, discretionary bonus, “stay-put” or other compensatory payments to be made
(whether required or discretionary) to Employees of the Company at Closing as a
result of the execution of this Agreement or consummation of the transactions
contemplated hereby; and

 

(xv)                               Each Contract with an officer or key employee
of the Company regarding the terms and conditions of such officer’s or key
employee’s employment.

 

(b)                                 Except as set forth on Schedule 3.11(b), as
of the date of this Agreement, each of the Contracts listed pursuant to
Section 3.11(a) is in full force and effect, (ii) represents a legal, valid and
binding obligation of the Company, (iii) to the knowledge of the Company,
represents the legal, valid and binding obligations of the other parties thereto
and (iv) is enforceable in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.  The Company has not
received any written notice or threat to terminate any Contract listed on
Schedule 3.11(a).  Except as set forth on Schedule 3.11(b), (A) neither the
Company nor, to the knowledge of the Company, any other party thereto is in
material breach of or material default under any such Contract, (B) as of the
date of this Agreement, the Company has not received any written claim or notice
of material breach of or material default under

 

23

--------------------------------------------------------------------------------


 

any such Contract, and (C) to the knowledge of the Company, no event has
occurred which individually or together with other events, would reasonably be
expected to result in a material breach of or a material default under any such
Contract (in each case, with or without notice or lapse of time or both). 
Except as set forth on Schedule 3.11(b), none of the Contracts require that any
consent be obtained or notice be provided as a result of the transactions
contemplated hereby.

 

3.12                        Employee Benefit Plans.

 

(a)                                 Schedule 3.12(a) sets forth a complete list
of each material “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) and any
other material plan, policy or program providing compensation or other benefits
to any current or former director, officer, independent contractor or employee,
which are maintained, sponsored or contributed to by the Company, or under which
the Company or any ERISA Affiliate has any material obligation or liability
(each a “Company Benefit Plan”).

 

(b)                                 With respect to each Company Benefit Plan,
the Company has delivered to Acquiror correct and complete copies of (i) each
Company Benefit Plan and any trust agreement relating to such plan, (ii) the
most recent summary plan description for each Company Benefit Plan for which
such summary plan description is required, (iii) the most recent annual report
on Form 5500 and all attachments thereto filed with the Internal Revenue Service
with respect to such Company Benefit Plan (if applicable), (iv) the most recent
actuarial valuation (if applicable) relating to such Company Benefit Plan,
(v) the most recent determination or opinion letter, if any, issued by the
Internal Revenue Service with respect to any Company Benefit Plan and (vi) any
insurance policy (including any fiduciary liability insurance policy or fidelity
bond) related to such Company Benefit Plan; and (vii) all non-routine
correspondence to and from any state or federal agency with respect to such
Company Benefit Plan.

 

(c)                                  (i) Each Company Benefit Plan is and has
been operated and administered in accordance with its terms and in compliance in
all material respects with all applicable Laws, including ERISA and the Code,
and (ii) all payments and/or contributions required to be made with respect to
any Company Benefit Plan on or before the date hereof have been made and all
obligations in respect of each Company Benefit Plan as of the date hereof have
been accrued and reflected in the Company’s financial statements to the extent
required by GAAP in accordance with the terms of the applicable Company Benefit
Plan and applicable Law.

 

(d)                                 Each Company Benefit Plan which is intended
to be qualified within the meaning of Section 401(a) of the Code is so qualified
and has received a favorable determination letter from the IRS regarding its
qualification under such section or may rely on an opinion letter issued by the
IRS with respect to a prototype plan adopted in accordance with the requirements
for such reliance, or has time remaining for application to the IRS for a
determination of the qualified status of such Company Benefit Plan for any
period for which such Company Benefit Plan would not otherwise be covered by an
IRS determination and, to the knowledge of the Company, no event or omission has
occurred that would cause any

 

24

--------------------------------------------------------------------------------


 

Company Benefit Plan to lose such qualification.  Each Company Benefit Plan may
be amended, terminated, or otherwise modified by the Company to the greatest
extent permitted by applicable law.  Neither the Company nor any of its ERISA
Affiliates has announced its intention to modify or terminate any Company
Benefit Plan or adopt any arrangement or program which, once established, would
come within the definition of a Company Benefit Plan.  Each asset held under any
such Company Benefit Plan may be liquidated or terminated without the imposition
of any redemption fee, surrender charge or comparable liability.

 

(e)                                  No Company Benefit Plan is a single
employer pension plan (within the meaning of Section 4001(a)(15) of ERISA) for
which the Company or any ERISA Affiliate could incur liability under
Section 4063 or 4064 of ERISA or a plan maintained by more than one employer as
described in Section 413(c) of the Code.  No Company Benefit Plan is a
multiemployer pension plan (as defined in Section 3(37) of ERISA)
(“Multiemployer Plan”) or other pension plan subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA and neither the Company nor any
ERISA Affiliate has ever sponsored or contributed to or been required to
contribute to a Multiemployer Plan or other pension plan subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA.  No event has occurred
and no condition exists that would subject the Company, either directly or by
reason of its affiliation with any ERISA Affiliate, to liability under Title IV
of ERISA.  For purposes of this Section 3.12, “ERISA Affiliate” shall mean any
entity (whether or not incorporated) other than the Company that, together with
the Company, is considered under common control and treated as one employer
under Section 414(b), (c), (m) or (o) of the Code.  No Company Benefit Plan has
ever provided health care or any other non-pension benefits to any current or
former Employees after their employment is terminated (other than as required by
part 6 of subtitle B of Title I of ERISA) or has ever promised to provide such
post-termination benefits.

 

(f)                                   No actions, suits, governmental
administrative proceedings, audits, other proceedings, or claims (other than
routine claims for benefits in the ordinary course) are pending or, to the
knowledge of the Company, threatened with respect to any Company Benefit Plan or
any fiduciary or service provider thereof, and to the knowledge of the Company,
no facts or circumstances exist that would reasonably be expected to give rise
to any such actions, suits, proceedings, audits or claims.  No Company Benefit
Plan is subject to the laws of any jurisdiction outside the United States.

 

(g)                                  Neither the execution and delivery of this
Agreement, the stockholder approval of this Agreement, nor the consummation of
the transactions contemplated hereby could (either alone or in conjunction with
any other event) (i) result in, or cause the accelerated vesting payment,
funding or delivery of, or increase the amount or value of, any payment or
benefit to any employee, officer, director or other service provider of the
Company or any of its ERISA Affiliates; (ii) result in any “parachute payment”
as defined in Section 280G(b)(2) of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered); or (iii) result
in a requirement to pay any tax “gross-up” or similar “make-whole” payments to
any employee, director or consultant of the Company or an ERISA Affiliate.

 

25

--------------------------------------------------------------------------------


 

3.13                        Labor Relations.

 

(a)                                 No Employees are represented by any labor
organization or works council with respect to their employment with the
Company.  The Company is not, nor has it ever been, a party to, or bound by, any
collective bargaining agreement or union contract with respect to the Employees
and no collective bargaining agreement is being negotiated by the Company.  To
the knowledge of the Company, there are no activities or proceedings of any
labor union to organize any of the Employees.  To the knowledge of the Company,
there is no material labor dispute, strike, slowdown, concerted refusal to work
overtime, or work stoppage against the Company or threatened.  The Contracts
listed on Schedule 3.13 include all individual, written employment, retention,
change in control bonus or severance agreements to which, as of the date of this
Agreement, the Company is a party and which may not be terminated at will, or by
giving notice of 30 days or less, without cost or penalty.  The Company has
delivered or made available to Acquiror true, correct and complete copies of
each such Contract, as amended to date.

 

(b)                                 The Company is not delinquent in any
material payments to any Employee or consultant for any wages, salaries,
commissions, bonuses, fees or other direct compensation due with respect to any
services performed for it to the date hereof or amounts required to be
reimbursed to such Employees or consultants.

 

(c)                                  The Company is in compliance in all
material respects with the requirements of the Immigration Reform and Control
Act of 1986, the Fair Labor Standards Act and each other federal, state, local
or foreign law relating to hours worked by and payment made to Employees,
employment and employment practices and terms and conditions of employment,
including without limitation any such laws respecting employment discrimination,
employee classification, workers’ compensation, family and medical leave,
occupational safety and health requirements and employment agreements.

 

3.14                        Taxes.

 

(a)                                 All Tax Returns required to be filed by or
with respect to the Company have been properly prepared and timely filed, and
all such Tax Returns are true, correct and complete.

 

(b)                                 The Company has fully and timely paid all
Taxes (whether or not shown to be due on the Tax Returns referred to in
Section 3.14(a)).  The Company is not the beneficiary of any extension of time
within which to file any Tax Return.  There are no Liens for Taxes (other than
not yet due or payable) upon any of the assets of the Company.

 

(c)                                  All amounts of Tax required to be withheld
by the Company in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party have been
timely withheld and paid over to the appropriate Tax authority and all Forms W-2
and 1099 required with respect thereto have been properly completed and timely
filed.

 

(d)                                 No deficiency for any amount of Tax has been
asserted, assessed, proposed or threatened by any Governmental Authority against
the Company, except for deficiencies which have been satisfied by payment,
settled or been withdrawn.  No audit or

 

26

--------------------------------------------------------------------------------


 

other proceeding by any Governmental Authority is pending or, to the knowledge
of the Company, threatened with respect to any Taxes due from or with respect to
the Company.

 

(e)                                  Schedule 3.14(e) lists all federal, state,
local, and foreign Tax Returns filed with respect to the Company for taxable
periods ended on or after December 31, 2009, indicates those Tax Returns that
have been audited, and indicates those Tax Returns that currently are the
subject of audit.  The Company has delivered to Acquiror correct and complete
copies of all federal income Tax Returns, examination reports, and statements of
deficiencies assessed against, or agreed to by Company since December 31, 2009. 
The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(f)                                   As of the taxable year ended on
December 31, 2012, the Company’s net operating loss carryforwards for U.S.
federal income tax purposes are no less than $3 million.  Other than with
respect to the transactions contemplated by this Agreement, no such net
operating loss carryforwards are subject to any limitations under Sections 382
or 384 of the Code.  None of the net operating losses of the Company will expire
before August 2029.

 

(g)                                  The Company (i) is not a party to or bound
by any Tax indemnification, allocation or sharing agreements (or similar
agreements) under which the Company could be liable for the Tax liability of an
entity that is not the Company (ii) has not been a member of an affiliated group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was the Company), and (iii) does not have any liability for the
Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

 

(h)                                 The Company has not distributed stock of
another Person, or had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Sections
355 or 361 of the Code.

 

(i)                                     The Company has not entered into a
“listed transaction” that has given rise to a disclosure obligation under
Section 6011 of the Code and the Treasury Regulations promulgated thereunder.

 

(j)                                    The Company has not been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.

 

(k)                                 The Company will not be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting for a taxable period ending on
or prior to the Closing Date; (ii) ‘‘closing agreement’’ as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local, or foreign income Tax law) executed on or prior to the Closing Date;
(iii) intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local, or foreign income Tax law); (iv) installment

 

27

--------------------------------------------------------------------------------


 

sale or open transaction disposition made on or prior to the Closing Date;
(v) prepaid amount received on or prior to the Closing Date; or (vi) election
under Section 108(i) of the Code.

 

(l)                                     Company is and always has been a
domestic corporation taxable under subchapter C of the Code for U.S. federal
income tax purposes.

 

(m)                             No Tax authority in any jurisdiction in which
the Company does not file Tax Returns has asserted that the Company is or may be
subject to Tax in that jurisdiction.

 

(n)                                 Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will
(either alone or in conjunction with any other event) result in any “parachute
payment” as defined in Section 280G(b)(2) of the Code.

 

(o)                                 Each Company Benefit Plan is either exempt
from Section 409A of the Code (or any state law equivalent) and the regulations
and guidance thereunder (“Section 409A”) or is in material compliance with
Section 409A. No amounts paid or payable under any Company Benefit Plan will
result in an additional tax under Section 409A.  The Company is not liable for
any tax gross-up, reimbursement or indemnification payments for any payments
taxable under, or in connection with, Section 409A.

 

3.15                        Brokers’ Fees.  Except as set forth on Schedule
3.15, no broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by the
Company or any of its Affiliates.

 

3.16                        Insurance.  Schedule 3.16 contains a summary
description of all policies of property, fire and casualty, product liability,
workers’ compensation and other forms of insurance held by, or for the benefit
of, the Company as of the date of this Agreement (the “Insurance Policies”)
including any self-insurance or co-insurance programs.  True, correct and
complete copies of the Insurance Policies have been made available to Acquiror. 
Each Insurance Policy is in full force and effect and there are currently no
claims pending against the Company under any Insurance Policy currently in
effect and covering the property, Business or Employees of the Company, and all
premiums due and payable with respect to the policies maintained by the Company
have been paid to date.  As of the date hereof, the Company has not received a
written notice that could reasonably be expected to be followed by a written
notice of cancellation or non-renewal of any Insurance Policy.  Schedule 3.16
sets forth a true and correct claims history under each Insurance Policy since
the Company’s inception.

 

3.17                        Licenses, Permits and Authorizations.  Except as set
forth on Schedule 3.17, the Company has obtained all of the material licenses,
approvals, consents, registrations, privileges and permits (collectively
“Permits”)  necessary under applicable Laws to permit the Company to own,
operate, use and maintain their assets in the manner in which they are now
operated and maintained and to conduct the Business of the Company as currently
conducted or proposed to be conducted and all such Permits are valid and in full
force and effect.  No Permit is subject to termination as a result of the
execution of this Agreement or consummation of the transactions contemplated
hereby.

 

28

--------------------------------------------------------------------------------


 

3.18                        Title to Assets.  Except as set forth on
Schedule 3.18, the Company has good and valid title to all assets and other
tangible property reflected on the books of the Company as owned by the Company,
free and clear of all Liens other than Permitted Liens.  Such assets and
tangible property are in reasonable working condition, reasonable wear and tear
excepted.

 

3.19                        Real Property.

 

(a)                                 The Company does not have any Owned Real
Property.  Schedule 3.19 lists, as of the date of this Agreement, all Leased
Real Property

 

(b)                                 The Leased Real Property constitutes all of
the real property used or occupied by the Company in connection with the conduct
of the Business as currently conducted and proposed to be conducted.  The
Company has delivered to Acquiror full, complete and accurate copies of each of
the Leases, including all memoranda of lease, estoppel certificates, consents,
commencement date letters, letters of extensions, subordination, non-disturbance
and attornment agreements, documents or correspondence that materially adversely
affect or may materially adversely affect the tenancy at any Leased Real
Property (including, without limitation, any exercise of any lease options which
the Company has knowledge of).

 

(c)                                  The Company holds a valid and existing
leasehold interest under such Leases free and clear of any Liens except
Permitted Liens.  The Leases constitute all of and the only agreements under
which the Company holds leasehold or subleasehold interests in any real property
and the Leases shall continue to be legal, valid, binding, enforceable and in
full force and effect immediately following the Closing.

 

(d)                                 The Company has not assigned, transferred,
subleased, licensed, conveyed, mortgaged, deeded in trust or encumbered any of
its rights and interest in the leasehold or subleasehold under any of the Leases
or granted occupancy rights in any parcel or portion of any parcel of Leased
Real Property to any other Person.

 

3.20                        Intellectual Property.

 

(a)                                 Schedule 3.20(a) contains a complete and
accurate list of all (i) Patents owned by the Company or used or held for use by
the Company in the Business as currently conducted and proposed to be conducted
(“Company Patents”), registered and unregistered Marks owned by the Company or
used or held for use by the Company in the Business as currently conducted and
proposed to be conducted (“Company Marks”) and registered and unregistered
Copyrights owned by the Company or used or held for use by the Company in the
Business as currently conducted and proposed to be conducted (“Company
Copyrights”), (ii) product and service offerings currently or previously
researched, designed, developed, offered, performed and/or otherwise made
commercially available by the Company, or which the Company intends to offer,
perform and/or otherwise make commercially available within twenty four (24)
months after the date hereof (the “Products”), (iii) licenses, sublicenses or
other agreements under which the Company is granted rights by others in Company
Intellectual Property Assets (“Licenses In”) (other than for Shrink Wrap Code),
and (iv) licenses, sublicenses or other agreements under which the Company has
granted rights to

 

29

--------------------------------------------------------------------------------


 

others in Company Intellectual Property Assets (“Licenses Out”).  In the case of
any licenses, sublicenses or other agreements disclosed pursuant to the
foregoing clauses (iii) or (iv), Schedule 3.20(a) also sets forth whether each
such license, sublicense or other agreement is exclusive or non-exclusive.

 

(b)                                 Except as set forth on Schedule 3.20(b):

 

(i)                                          with respect to the Company
Intellectual Property Assets (A) purported to be owned by the Company, the
Company exclusively owns such Company Intellectual Property Assets and, without
payment to a third party, possesses adequate and enforceable rights to such
Intellectual Property Assets as necessary for the operation of the Business as
currently conducted and proposed to be conducted, and (B) licensed to the
Company by a third party (other than for Shrink Wrap Code), such Company
Intellectual Property Assets are the subject of a written license or other
agreement; in the case of the foregoing clauses (A) and (B) above, free and
clear of all Liens;

 

(ii)                                       all Company Intellectual Property
Assets owned by or exclusively licensed to the Company that have been issued by,
or registered with, or the subject of an application filed with, as applicable,
the U.S. Patent and Trademark Office, the U.S. Copyright Office or any similar
office or agency anywhere in the world (“Company Registered IP”) are currently
in compliance with formal legal requirements (including without limitation, as
applicable, payment of filing, examination and maintenance fees, inventor
declarations, proofs of working or use, timely post-registration filing of
affidavits of use and incontestability, and renewal applications), and all
Company Intellectual Property Assets owned by or exclusively licensed to the
Company, to the knowledge of the Company, are valid and enforceable;

 

(iii)                                    none of the Company Registered IP is
subject to any maintenance fees or taxes or actions falling due within 90 days
after the Closing Date;

 

(iv)                                   none of the Company Registered IP is
subject to any proceedings or actions before any court or tribunal (including
the U.S. Patent and Trademark Office, U.S. Copyright Office or equivalent
authority anywhere in the world) to which the Company is a party or in which
claims are raised relating to the validity, enforceability, scope, ownership or
infringement of any of the Company Registered IP (including any interference,
reissue, re-examination or opposition proceeding); there is no patent or patent
application of any third party that potentially interferes with a Company
Patent;

 

(v)                                      there are no pending or threatened
claims against the Company or any of its employees alleging that any of the
operation of the Business, as currently conducted and proposed to be conducted,
or any activity by the Company, or use, offering, provision, research,
development, commercialization and/or other exploitation of any Product or the
subject matter of any Company Intellectual Property Assets infringes, violates
or misappropriates (or in the past infringed, violated or misappropriated) the
rights of others in or to any Intellectual Property Assets or the subject matter
thereof (collectively, “Third Party IP Assets”) or that any of the Company
Intellectual Property Assets is invalid or unenforceable;

 

30

--------------------------------------------------------------------------------


 

(vi)                                   neither the operation of the Business, as
currently conducted and proposed to be conducted, nor any activity by the
Company, nor use, offering, provision, research, development, commercialization
and/or other exploitation of any Product infringes, violates or misappropriates,
or in the past infringed, violated or misappropriated, or will infringe or
misappropriate when conducted in a similar manner by Acquiror or the Company,
any Third Party IP Asset;

 

(vii)                                the Company does not have any obligation to
compensate any person for the use of any Intellectual Property Assets; the
Company has not entered into any agreement to indemnify any other person against
any claim of infringement or misappropriation of any Intellectual Property
Assets; there are no settlements, covenants not to sue, consents, judgments, or
orders or similar obligations that: (A) restrict the Company’s rights to use any
Intellectual Property Asset(s), (B) restrict the Company’s Business, as
currently conducted and proposed to be conducted, in order to accommodate a
third party’s Intellectual Property Assets, or (C) permit third parties to use
any Company Intellectual Property Asset(s);

 

(viii)                             all former and current employees, consultants
and contractors of the Company have executed valid and enforceable written
instruments with the Company that assign to the Company all rights, title and
interest in and to any and all (A) inventions, improvements, ideas, discoveries,
writings, other works of authorship and other technology, intellectual property
and information relating to the Business of the Company or any of the Products
(including any of the same that may be used with any Products) and
(B) Intellectual Property Assets relating thereto; in each case where any
Company Registered IP is held by Company by assignment, the assignment has been
duly recorded with the U.S. Patent and Trademark Office, U.S. Copyright Office
and all similar offices and agencies anywhere in the world in which foreign
counterparts are registered or issued;

 

(ix)                                   to the knowledge of the Company, there is
no, nor has there been any, infringement, violation or misappropriation by any
person or entity of any of the Company Intellectual Property Assets or the
Company’s rights therein or thereto or the subject matter thereof;

 

(x)                                      the Company has taken all necessary
security measures to protect the secrecy, confidentiality and value of all Trade
Secrets owned by the Company or used or held for use by the Company in the
Business as currently conducted and proposed to be conducted (the “Company Trade
Secrets”), including, without limitation, requiring each Company employee and
consultant and any other person with access to Company Trade Secrets to execute
a binding confidentiality agreement, copies or forms of which have been provided
to Acquiror, and there has not been any breach by any party to such
confidentiality agreements;

 

(xi)                                   (A) the Company has not granted, directly
or indirectly, any current or contingent rights, licenses or interests in or to
any source code relating to any of the Products, and (B) the Company has not
provided or disclosed any source code

 

31

--------------------------------------------------------------------------------


 

relating to any Product or any algorithms used or held for use by the Company to
any person or entity;

 

(xii)                                each Product performs in accordance with
any applicable documented specifications or descriptions;

 

(xiii)                             the Products (and software used to provide
the Products) do not contain any “viruses”, “worms”, “time-bombs”, “key-locks”,
or any other devices created that could disrupt or interfere with the operation
of the Products or equipment upon which the Products are provided, or the
integrity of the data, information or other content the Product produce;

 

(xiv)                            (A) none of the software incorporated in or
used to provide or distribute the Products contain, incorporate, link or call to
or otherwise use Free or Open Source Software, and (B) such software and any
other software used by the Company do not incorporate, link, call or otherwise
use (and in the past have not incorporated, linked, called or otherwise used)
any Free or Open Source Software in a manner that (1) obligates (or obligated)
the Company to disclose, make available, license, offer or deliver any portion
of the source code related to the Products or the subject matter of any other
Company Intellectual Property Assets to any third party other than the
applicable Free or Open Source Software, or (2) imposes (or imposed) any
restriction on the consideration to be charged for the distribution of any
software related to the Products or the subject matter of any other Company
Intellectual Property Assets;

 

(xv)                               the Company has not collected or used any
personally identifiable information (“Personal Data”) from any third parties,
other than as described on Schedule 3.20(b)(xv); in connection with the
collection and/or use of  Personal Data, the Company has complied with (A) all
applicable statutes and regulations in all relevant jurisdictions, its publicly
available privacy policy, and any third party privacy policies which the Company
has been contractually obligated to comply with, in each case relating to the
collection, storage, use and onward transfer of all Personal Data collected by
the Company or by third parties having authorized access to the Company’s
databases or other records (the “Privacy Requirements”) and (B) all applicable
statutes and regulations concerning marketing, including, without limitation,
those statutes and regulations concerning the transmission of commercial emails,
text messages and other marketing materials and offers; there is no restriction
under any of the Privacy Requirements that would limit the use of Personal Data
by Acquiror or the Company and the execution, delivery and performance of this
Agreement complies with all Privacy Requirements; the Company (1) has security
measures in place to protect all Personal Data under its control and/or in its
possession and to protect such Personal Data from unauthorized access by any
parties and (2) the Company’s hardware, software, encryption, systems, policies
and procedures are sufficient to protect the privacy, security and
confidentiality of all Personal Data in accordance with the Privacy
Requirements; the Company has not suffered any breach in security that has
permitted any unauthorized access to the Personal Data under the Company’s
control or possession; the Company has required and does require all third
parties to which it provides Personal Data and/or access thereto to maintain the
privacy and security of such Personal Data, including by contractually

 

32

--------------------------------------------------------------------------------


 

obliging such third parties to protect such Personal Data from unauthorized
access by and/or disclosure to any unauthorized third parties;

 

(xvi)                            the computer, information technology and data
processing systems, facilities and services used by the Company, including all
software, hardware, networks, communications facilities, platforms and related
systems and services in the custody or control of the Company (collectively,
“Systems”), are reasonably sufficient for the existing and currently anticipated
future needs of the Company, including as to capacity, scalability and ability
to process current and anticipated peak volumes in a timely manner; the Systems
are in good working condition to effectively perform all computing, information
technology and data processing operations necessary for the operation of the
Company; all Systems (to the extent dedicated to the Company), other than
software that is duly and validly licensed to the Company pursuant to a valid
and enforceable Contract, are owned and operated by, and or are under the
control of, the Company;

 

(xvii)                         the Company is not currently participating in and
has not participated in the past in any standards-setting organizations,
industry bodies or consortia, or other multi-party special interest groups or
activities (each, a “Standards Body”); no Standards Body has imposed or
purported to impose, or will impose or purport to impose, any obligations on the
Company or any of its affiliates (or, following the Closing, on Acquiror, the
Company, or any other affiliate) with respect to licensing or granting of rights
in any Company Intellectual Property Assets;

 

(xviii)                      the Company maintains a bug tracking database that
contains records of known bugs maintained by its development or quality control
groups with respect to the software related to the Products, and such database
is current and complete with respect to known bugs;

 

(xix)                            no government funding, facilities or resources
of a university, college, other educational institution, multi-national,
bi-national or international organization or research center was used in the
development of any of the subject matter of the Company Intellectual Property
Assets; and

 

(xx)                               to the knowledge of the Company, following
the Closing, the Company will have the same rights and privileges in the Company
Intellectual Property Assets and Personal Data as the Company had in the Company
Intellectual Property Assets and Personal Data immediately prior to the Closing.

 

3.21                        Environmental Matters.  To the knowledge of the
Company, as of the date of this Agreement, the Company is in compliance in all
material respects with all Environmental Laws.  The Company holds all licenses,
approvals, consents, registrations and permits required under applicable
Environmental Laws (“Environmental Permits”) to authorize the Company to operate
its assets in a manner in which they are now operated and maintained and to
conduct the Business of the Company as currently conducted and are in compliance
in all material respects with all Environmental Permits required for the conduct
of their respective operations.  There are no material lawsuits, actions, suits,
written claims, notices of violation or other proceedings at law or in equity
or, to the knowledge of the Company, investigations

 

33

--------------------------------------------------------------------------------


 

before or by any Governmental Authority pending or, to the knowledge of the
Company, issued to or threatened, against the Company alleging violations of or
liability under any Environmental Law (“Environmental Claims”).  The Company has
not Released (as defined below) any Hazardous Material on, in, from, under or at
any property currently or formerly operated or leased by the Company in an
amount, manner or concentration that could reasonably be expected to result in
material liability to the Company.  To the knowledge of the Company, no
Hazardous Material is present or has come to be located at any property
currently operated or leased by the Company in an amount, manner or
concentration that could reasonably be expected to result in material liability
to the Company.  The Company has provided or made available to Acquiror all
material documents, records and information in the possession or control of the
Company concerning any environmental or health and safety matter relevant to the
Company or to any property currently or formerly operated or leased by the
Company, including without limitation, environmental audits, environmental risk
assessments, site assessments, documentation regarding waste disposal, and
reports, correspondence, and Environmental Permits issued by any Governmental
Authority.  For purposes of this Section 3.21, “Release” or “Released” means any
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing to, into or through the
environment.

 

3.22                        Absence of Changes.

 

(a)                           Except as set forth on Schedule 3.22, from the
date of the most recent balance sheet included in the Financial Statements to
the date of this Agreement, there has not been any Material Adverse Effect on
the Company.

 

(b)                           Except as set forth on Schedule 3.22, from the
date of the most recent balance sheet included in the Financial Statements
through the date of this Agreement, the Company (i) has, in all material
respects, conducted their Business and operated its properties in the ordinary
course of business consistent with past practice and (ii) has not engaged in any
of the activities prohibited by Section 5.1 of this Agreement

 

3.23                        Affiliate Transactions.  Except for employment
relationships and compensation, benefits and travel advances or as disclosed on
Schedule 3.23, the Company is not a party to any agreement with, or involving
the making of any payment or transfer of assets to, any officer, director,
employee or consultant of the Company, the Holder Representative, or any officer
or director of any Holder Representative or any Affiliate of any of the
foregoing.

 

3.24                        Accounts Payable; Accounts Receivable.

 

(a)                           All accounts payable of the Company as set forth
on Schedule 3.24(a) arose in bona fide arm’s length transactions in the ordinary
course of business and no account payable in excess of $5,000 is delinquent in
its payment.  Since its inception, the Company has paid its accounts payable in
the ordinary course of business and in a manner which is consistent with its
past practices.

 

(b)                           All of the accounts receivable of the Company as
set forth on Schedule 3.24(b) are valid and enforceable claims, are not subject
to any set-off or counterclaim.  Since

 

34

--------------------------------------------------------------------------------


 

its inception, the Company has collected its accounts receivable in the ordinary
course of business and in a manner which is consistent with past practices and
has not accelerated any such collections.

 

3.25                        Illegal Payments.  Except as set forth on
Schedule 3.25, neither the Company nor, to the knowledge of the Company, any
Person affiliated with the Company, has ever offered, made or received on behalf
of the Company any  payment or contribution of any kind, directly or indirectly,
to any person, entity, or United States or foreign national, state or local
government officials, Employees or agents or candidates therefor or other
persons including, without limitation, any (i) payments, gifts or gratuities,
(ii) bribes, kickbacks or other similar payments, whether lawful or unlawful,
(iii) unlawful contributions to a domestic or foreign political party or
candidate or (iv) unlawful foreign payment (as defined in the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1 et seq.).  The internal accounting controls of
the Company are adequate to provide reasonable assurance that instances of any
of the foregoing are detected in a timely manner.

 

3.26                        Disclosure.  This Agreement (including the Schedules
hereto) does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were
made.  No representation or warranty by the Company contained in this Agreement,
and no statement contained in any Schedule (including any supplement or
amendment thereto) relating to such representations or warranties, and the other
documents to be delivered at the Closing by or on behalf of the Company in
connection with the transactions contemplated hereby, contains or will contain
any untrue statement of material fact or omits or will omit to state a material
fact necessary in order to make the statements and information contained therein
true.  The Company has made available to Acquiror true, correct and complete
copies of all documents described on any Schedule hereto.

 

3.27                        Customers and Suppliers.

 

(a)                                 Schedule 3.27(a) sets forth the name of each
customer and distributor of the Company who accounted for more than five percent
(5%) of the revenues of the Company for each of the two most recent fiscal years
(the “Customers” and “Distributors”, respectively) together with the names of
any persons or entities with which the Company has a material strategic
partnership or similar relationship (“Partners”).  No Customer, Distributor or
Partner of the Company has canceled or otherwise terminated its relationship
with the Company or has materially decreased its usage or purchase of the
services or products of the Company.  No Customer, Distributor or Partner has,
to the knowledge of the Company, any plan or intention to terminate, cancel or
otherwise materially and adversely modify its relationship with the Company or
to decrease materially or limit its usage, purchase or distribution of the
services or products of the Company.

 

(b)                                 Schedule 3.27(b) lists the name and address
of each vendor, supplier, service provider and other similar business relation
of the Company (collectively, “Suppliers”) from whom the Company purchased
greater than $25,000 in goods and/or services over the course of the 12 months
ending December 31, 2012, the amounts owing to each such Person, and whether
such amounts are past due.  The Company has not received any indication from any
such Person to the effect that, and the Company has no reason to believe that,
any Supplier will

 

35

--------------------------------------------------------------------------------


 

stop, materially decrease the rate of, or materially change the terms (whether
related to payment, price or otherwise) with respect to, supplying materials,
products or services to the Company (whether as a result of the consummation of
the transactions contemplated by this Agreement or otherwise).

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each Seller hereby represents and warrants to Acquiror as of the date of this
Agreement as follows:

 

4.1                               Ownership of Purchased Shares.

 

Such Seller is the owner, beneficially and of record of, and have good and valid
title to and unrestricted power to vote and sell, free and clear of any Lien all
of the Purchased Shares set forth opposite its, his or her name on Annex A.  At
Closing, such Seller will transfer good and valid title and interest to the
Purchased Shares to Acquiror free and clear of any Lien.  Such Purchased Shares
represent the only ownership or other interests such Sellers have in the
Company.

 

4.2                               Due Authorization.

 

Such Seller has full power, authority and legal capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and to perform
its obligations hereunder.  This Agreement has been duly executed and delivered
by such Seller and constitute the valid and binding agreements of such Seller,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

 

4.3                               Non-Contravention.

 

The execution, delivery and performance by the Seller of this Agreement and all
agreements, documents and instruments executed and delivered by it pursuant
hereto and the performance of the transactions contemplated by this Agreement
and such other agreements, documents and instruments do not and will not: 
(i) violate or result in a violation of, conflict with or constitute or result
in a default (whether after the giving of notice, lapse of time or both) under,
accelerate any obligation under, or give rise to a right of termination of, any
contract, agreement, obligation, permit, license or authorization to which the
Seller is a party or by which any of its assets are bound, (ii) if the Seller is
an entity, violate or result in a violation of, conflict with or constitute or
result in a default (whether after the giving of notice, lapse of time or both)
under, or accelerate any obligation under, any provision of the Seller’s
organizational documents; (iii) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to the
Seller; or (iv) require from the Seller any notice to, declaration or filing
with, or consent or approval of, any governmental authority or other third
party.

 

36

--------------------------------------------------------------------------------


 

4.4                               Litigation.

 

There are no actions, suits, proceedings or orders pending or, to such Seller’s
knowledge, threatened against or affecting such Seller, at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect such Seller’s performance under this Agreement or the
consummation of the transactions contemplated hereby and to such Seller’s
knowledge, there is no basis known for any of the foregoing.

 

4.5                               Governmental Authorities and Consents.

 

Such Seller is not required to submit any notice, report or other filing with
any Governmental Authority in connection with the execution or delivery by it of
this Agreement or the consummation of the transactions contemplated hereby.  No
consent, approval or authorization of any governmental or regulatory authority
is required to be obtained by such Seller in connection with its execution,
delivery and performance of this Agreement or the transactions contemplated
hereby.

 

4.6                               Brokers’ Fees.

 

No broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by such
Seller or any of their Affiliates.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF ACQUIROR

 

Acquiror hereby represents and warrants to the Company and the Sellers as of the
date of this Agreement as follows:

 

5.1                               Corporate Organization.  Acquiror has been
duly incorporated and is validly existing as a corporation in good standing
under the Laws of the Commonwealth of Massachusetts and has the corporate power
and authority to own or lease its properties and to conduct its business as it
is now being conducted.  Acquiror is duly licensed or qualified and in good
standing as a foreign corporation in all jurisdictions in which its ownership of
property or the character of its activities is such as to require it to be so
licensed or qualified, except where failure to be so licensed or qualified would
not reasonably be expected to have a material adverse effect on the ability of
Acquiror to enter into this Agreement or consummate the transactions
contemplated hereby.

 

5.2                               Due Authorization.  Acquiror has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform all obligations to be performed by it hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized and approved by the Board of
Directors of Acquiror, and no other corporate proceeding on the part of Acquiror
is necessary to authorize this Agreement.  This Agreement has been duly and
validly executed and delivered by Acquiror and this Agreement constitutes a
legal, valid and binding obligation of Acquiror, enforceable against Acquiror in
accordance with its terms, subject to applicable

 

37

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

 

5.3                               No Conflict.  Except as set forth on Schedule
5.3, the execution and delivery of this Agreement by Acquiror and the
consummation of the transactions contemplated hereby do not and will not violate
any provision of, or result in the breach of any applicable Law, the Articles of
Organization, Bylaws or other organizational documents of Acquiror, or result in
a material breach of any agreement, indenture or other instrument to which
Acquiror is a party or by which Acquiror may be bound, or terminate or result in
the termination of any such agreement, indenture or instrument, or result in the
creation of any Lien upon any of the properties or assets of Acquiror or
constitute an event which, after notice or lapse of time or both, would result
in any such violation, breach, termination or creation of a Lien, except to the
extent that the occurrence of the foregoing would not reasonably be expected to
have a material adverse effect on the ability of Acquiror to enter into and
perform its obligations under this Agreement.

 

5.4                               Litigation and Proceedings.  There are no
lawsuits, actions, suits, claims or other proceedings at law or in equity, or,
to the knowledge of Acquiror, investigations, pending before or by any
Governmental Authority or, to the knowledge of Acquiror, threatened, against
Acquiror which, if determined adversely, could reasonably be expected to have a
material adverse effect on the ability of Acquiror to enter into and perform its
obligations under this Agreement.  There is no unsatisfied judgment or any open
injunction binding upon Acquiror which could reasonably be expected to have a
material adverse effect on the ability of Acquiror to enter into and perform its
obligations under this Agreement.

 

5.5                               Governmental Authorities; Consents.  Assuming
the truth and completeness of the representations and warranties of the Company
and the Sellers contained in this Agreement, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or other Person is required on the part of Acquiror with respect to
Acquiror’s execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

5.6                               Brokers’ Fees.  No broker, finder, investment
banker or other Person is entitled to any brokerage fee, finders’ fee or other
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by Acquiror or any of its Affiliates.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VI.
COVENANTS OF THE COMPANY AND THE SELLERS

 

6.1                               Conduct of Business.  From the date of this
Agreement through the Closing, the Company shall, except as contemplated by this
Agreement or as consented to by Acquiror in writing, operate its business in the
ordinary course and substantially in accordance with past practice.  Without
limiting the generality of the foregoing, except as set forth on Schedule 6.1 or
as consented to by Acquiror in writing, the Company shall not, except as
otherwise contemplated by this Agreement:

 

(a)                                 change or amend the Certificate of
Incorporation, Bylaws or other organizational documents of the Company, except
as otherwise required by Law;

 

(b)                                 make or declare any dividend or distribution
to the stockholders of the Company;

 

(c)                                  materially and adversely modify or
terminate any Contract of a type required to be listed on Schedule 3.11(a),
except in the ordinary course of business substantially in accordance with past
practice, or enter into any other material transaction or materially change any
business practice of the Company;

 

(d)                                 except in the ordinary course of business
and in a manner substantially consistent with its past practices, (i) sell,
assign, transfer, convey, lease or otherwise dispose of any material assets or
properties, or (ii)  create any Lien (other than a Permitted Lien) on any
material asset or property or any Intellectual Property Assets;

 

(e)                                  (i) take any action with respect to the
grant of any material severance or material termination pay (other than pursuant
to policies or agreements of the Company in effect on the date of this
Agreement) which will become due and payable after the Closing Date; (ii) make
any material change in the key management structure of the Company, including
the hiring of additional officers or other key employees or the termination of
existing officers or other key employees, other than in the ordinary course of
business; (iii) adopt, enter into or materially amend any Company Benefit Plan
or any individual employment, consulting, retention, change in control bonus or
severance agreement or (iv) except pursuant to any written agreement in
existence on the date hereof between the Company and such Person, increase in
any material manner the rate or terms of compensation or benefits of any of its
directors or senior officers, pay or agree to pay any pension, retirement
allowance or other employee benefit not contemplated by any Company Benefit Plan
to any director, officer or employee, whether past or present;

 

(f)                                   acquire by merger or consolidation with,
or merge or consolidate with, or purchase substantially all of the assets of,
any corporation, partnership, association, joint venture or other business
organization or division thereof, in a single transaction or a series of related
transactions;

 

(g)                                  make any loans, advances or capital
contributions to any Person, except for advances to Employees or officers of the
Company for expenses incurred in the ordinary course of business in accordance
with past practice;

 

39

--------------------------------------------------------------------------------


 

(h)                                 make or change any election, change an
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to the Company, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company, or take any other similar
action relating to the filing of any Tax Return or the payment of any Tax, if
such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action could have the effect of increasing the Tax liability of
the Company for any period ending after the Closing Date or decreasing any Tax
attribute of the Company existing on the Closing Date;

 

(i)                                     fail to timely pay any estimated Taxes;

 

(j)                                    issue, sell or pledge, or authorize or
propose the issuance, sale or pledge of (i) additional shares of capital stock
of any class of the Company, or securities convertible into or exchangeable for
any such shares, or any rights, warrants or options to acquire any such shares
or other convertible securities of the Company other than shares of capital
stock issued pursuant to outstanding stock options exercised in the ordinary
course of business substantially in accordance with past practice or (ii) any
other securities in respect of, in lieu of, or in substitution for shares of
capital stock of the Company outstanding on the date hereof;

 

(k)                                 redeem, purchase or otherwise acquire any
outstanding shares of the capital stock of the Company;

 

(l)                                     incur any Indebtedness (other than
ordinary course borrowings in the ordinary course of business substantially in
accordance with past practice under credit facilities existing on the date
hereof and other than performance bonds or letters of credit entered into in the
ordinary course of business substantially in accordance with past practice);

 

(m)                             waive, cancel, compromise or release any rights
or claims of material value, whether or not in the ordinary course of business;

 

(n)                                 (i) make any capital expenditures that
aggregate in excess of $10,000 or (ii) fail to repair any of the tangible assets
of the Company that is necessary or advisable to maintain such assets in good
working order;

 

(o)                                 institute or settle any claim or lawsuit for
an amount;

 

(p)                                 except in the ordinary course of business
and in a manner substantially consistent with its past practices, accelerate,
postpone or otherwise alter the timing of payment of any account receivable to
or any account payable from the Company; or

 

(q)                                 enter into any agreement, or otherwise
become obligated, to do any action prohibited under this Section 6.1.

 

6.2                               Inspection.  Subject to confidentiality
obligations and similar restrictions that may be applicable to information
furnished to the Company by third parties that may be in the Company’s
possession from time to time, and except for any information that is subject to

 

40

--------------------------------------------------------------------------------


 

attorney-client privilege or other privilege from disclosure, the Company shall
afford to Acquiror and its accountants, counsel and other representatives
reasonable access, during normal business hours, in such manner as to not
interfere with normal operation of the Company, to all of its properties, books,
contracts, commitments, tax returns, records and appropriate officers and
Employees of the Company, and shall furnish such representatives with all
financial and operating data and other information concerning the affairs of the
Company as such representatives may reasonably request.

 

6.3                               Notice of Certain Events.  Until the Closing,
the Holder Representative and the Company shall promptly notify Acquiror in
writing of any matter hereafter arising or discovered that, if existing or known
at the date of this Agreement, (i) would have been required to be set forth or
described in any Schedule to this Agreement in order to make the representations
and warranties of the Company and the Sellers true and correct, (ii) that
constitutes a breach or prospective breach of this Agreement by the Company or
the Sellers or (iii) had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the Company.  No notice
pursuant to this Section 6.3 shall affect any representation or warranty given
by the Company or the Sellers hereunder or any of Acquiror’s rights hereunder,
including under Articles IX and XII.

 

6.4                               Code § 280G Vote.  On or prior to the date
hereof, the Company has delivered to Acquiror effective waivers from each
recipient of Section 280G Payments, which waivers shall cause such Section 280G
Payment to not be paid unless stockholder approval is obtained pursuant to the
280G Stockholder Approval Procedures. The Company has submitted to its
stockholders for approval, in a manner intended to comply with the stockholder
approval procedures set forth in Code § 280G(b)(5)(3) and the regulations
thereunder (the “280G Stockholder Approval Procedures”) any payments and/or
benefits that may separately or in the aggregate, constitute “excess parachute
payments,” within the meaning of § 280G(b)(1) of the Code (“Section 280G
Payments”) and has delivered to Acquiror certification that such stockholder
vote was solicited in conformance with Section 280G of the Code and the
regulations promulgated thereunder (subject to the proviso in the immediately
preceding sentence) and indicated whether the requisite stockholder approval was
obtained with respect to any Section 280G Payments that were subject to the
stockholder vote.

 

6.5                               Stockholder Approval.  The Company has
obtained the written consent of the holders of all of the outstanding shares of
the capital stock of the Company entitled to vote on this Agreement (the
“Stockholder Written Consent”).

 

6.6                               Exclusivity.  Until the earlier of the Closing
and such time as this Agreement is terminated in accordance with Article X,
except for the transactions contemplated by this Agreement, the Company, the
Sellers and the Holder Representative will not, and will cause each of their
respective Affiliates and representatives not to, directly or indirectly,
solicit, encourage, enter into or continue any negotiation, discussion,
contract, agreement, instrument, arrangement or understanding with any party,
with respect to the transactions contemplated by this Agreement, the sale or
transfer of voting control of the Company, the sale of all or substantially all
the assets of the Company, or any merger, recapitalization or similar
transaction with respect to the Company or its Businesses (and “Acquisition
Transaction”).  The Company shall, the Sellers shall, and the Holder
Representative shall, and each of the foregoing shall cause

 

41

--------------------------------------------------------------------------------


 

their respective Affiliates, directors, officers, counsel, advisors, agents or
other representatives to, immediately cease and cause to be terminated any
existing discussions or negotiations with any Persons (other than Acquiror)
conducted heretofore with respect to any Acquisition Transaction.  The Company ,
the Sellers and the Holder Representative, and each of their respective
Affiliates, officers, directors, employees, counsel, advisors, agents or other
representatives, do not have any agreement, arrangement or understanding with
respect to any Acquisition Transaction (except for this Agreement).  The parties
hereto recognize and agree that immediate irreparable damages for which there is
not adequate remedy at law would occur in the event that the provisions of this
Section 6.6 are not performed in accordance with the specific terms hereof or
are otherwise breached.  It is accordingly agreed that in the event of a failure
by a party to perform its obligations under this Agreement, the non-breaching
party shall be entitled to specific performance through injunctive relief,
without the necessity of posting a bond, to prevent breaches of the provisions
and to enforce specifically the provisions of this Section 6.6 in addition to
any other remedy to which such party may be entitled, at law or in equity.

 

ARTICLE VII.
COVENANTS OF ACQUIROR

 

7.1                               Indemnification and Insurance.

 

(a)                                 From and after the Closing, Acquiror agrees
that it shall cause the Company to continue to indemnify and hold harmless each
person who was a director or officer of the Company immediately prior to the
Closing against any costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, arising out of or pertaining to
matters existing or occurring at or prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, to the fullest extent that the
Company would have been permitted under applicable Law and its respective
Certificate of Incorporation, Bylaws or other organizational documents in effect
on the date of this Agreement to indemnify such person (including the advancing
of expenses as incurred to the fullest extent permitted under applicable Law);
provided, that the person to whom such expenses are advanced provides an
undertaking to the Company to repay such advances if it is ultimately determined
that such person is not entitled to indemnification.

 

(b)                                 For a period of six (6) years from the
Closing Date, Acquiror shall cause the Company to maintain in effect directors’
and officers’ liability insurance covering those Persons who are currently
covered by the Company’s directors’ and officers’ liability insurance policies
(true, correct and complete copies of which have been heretofore delivered to
Acquiror) on terms not materially less favorable than the terms of such current
insurance.  Notwithstanding the foregoing, nothing herein shall require Acquiror
or any of its Subsidiaries or Affiliates to make expenditures in excess of
$50,000in the aggregate for premiums for the maintenance of any directors’ and
officers’ liability insurance coverage with respect to pre-Closing periods.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VIII.
JOINT COVENANTS

 

8.1                               Support of Transaction; Consents.  Acquiror,
the Company and the Sellers shall each: (a) use reasonable best efforts to
assemble, prepare and file any information (and, as needed, to supplement such
information) as may be reasonably necessary to obtain as promptly as practicable
all governmental and regulatory consents and notices required to be obtained or
delivered in connection with the transactions contemplated hereby, (b) use
reasonable best efforts to obtain all consents or approvals of, and to provide
all notices to, all third parties that any of Acquiror, the Company, the Sellers
or their respective Affiliates are required to obtain or provide in order to
consummate the transactions contemplated hereby, and (c) take such other action
as may be necessary or as another party may reasonably request to satisfy the
conditions of Article IX or otherwise to comply with this Agreement and to
consummate the transaction contemplated hereby as soon as practicable (and in
any event on or before the date specified for the Closing pursuant to
Section 2.3); provided, however, that this Section 8.1 shall not require any
party to waive any condition set forth in Article IX.  Notwithstanding the
foregoing, in no event shall any party to this Agreement be obligated to bear
any material expense or pay any material fee or grant any material concession in
connection with providing any notice or obtaining any consents, authorizations
or approvals required in order to consummate the transactions contemplated
hereby pursuant to the terms of any Contract to which such Person is a party.

 

8.2                               Termination of Affiliate Obligations.  On or
before the Closing Date, except for liabilities relating to employment
relationships and the payment of compensation and benefits in the ordinary
course of business, all liabilities and obligations between the Company, on the
one hand, and one or more of the Sellers, the Holder Representative or any
Affiliate thereof, on the other hand, including any and all contracts,
agreements and instruments (other than this Agreement and any ancillary
agreement contemplated herein) between the Company, on the one hand, and one or
more of the Sellers, the Holder Representative or any Affiliate thereof, on the
other hand, shall be terminated in full, without any liability for the Company
following the Closing.

 

ARTICLE IX.
CONDITIONS TO OBLIGATIONS

 

9.1                               Conditions to Obligations of Acquiror, the
Company and the Sellers.  The obligations of Acquiror, the Company and the
Sellers to consummate, or cause to be consummated, the transactions contemplated
hereby are subject to the satisfaction of the following conditions, any one or
more of which may be waived in writing by all of such parties:

 

(a)                                 Any affirmative approval of a Governmental
Authority required under any similar foreign law shall have been obtained.

 

(b)                                 No Governmental Authority having
jurisdiction over any party hereto shall have issued any Governmental Order or
other action that is in effect (whether temporary,

 

43

--------------------------------------------------------------------------------


 

preliminary or permanent) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby and no Law shall have been
adopted that makes consummation of the transactions contemplated hereby illegal
or otherwise prohibited.

 

(c)                                  This Agreement shall have been adopted and
approved by the respective boards of directors of Acquiror and Company and the
Stockholder Written Consent has been obtained in accordance with the DGCL and
the Company’s Certificate of Incorporation and Bylaws.

 

9.2                               Conditions to Obligations of Acquiror.  The
obligations of Acquiror to consummate, or cause to be consummated, the
transactions contemplated hereby are subject to the satisfaction of the
following additional conditions, any one or more of which may be waived in
writing by Acquiror:

 

(a)                                 Representations and Warranties.  Other than
changes after the date of this Agreement which are contemplated or expressly
permitted by this Agreement, each of the representations and warranties of the
Company and the Sellers contained in this Agreement shall be true and correct in
all material respects as of the Closing Date, as if made anew at and as of that
time, except that (i) any representations and warranties which speak as to
another date shall be true and correct in all material respects at and as of
such date, and (ii) any representations and warranties that are qualified with
respect to materiality or a Material Adverse Effect shall be true and correct in
all respects.

 

(b)                                 Performance of Obligations of the Company. 
The covenants of the Company and the Sellers to be performed or complied with as
of or prior to the Closing shall have been performed or complied with in all
material respects.

 

(c)                                  Officer’s Certificate.  The Company shall
have delivered to Acquiror a certificate signed by an officer of the Company, in
his or her capacity as an officer of the Company and not as an individual, dated
the Closing Date, certifying that the conditions specified in Section 9.2(a) and
Section 9.2(b) have been fulfilled.

 

(d)                                 Secretary’s Certificate.  The Company shall
have delivered a certificate of the Secretary of the Company, in his or her
capacity as such, dated as of the Closing Date, certifying as to (i) the
incumbency of officers of the Company executing documents executed and delivered
in connection herewith, (ii) the copies of the Company’s Certificate of
Incorporation and Bylaws, each as in effect from the date of this Agreement
until the Closing Date, (iii) a copy of the votes of the Company’s board of
directors authorizing and approving the applicable matters contemplated
hereunder, (iv) a copy of Stockholder Written Consent, (v) certification that a
stockholder vote was solicited with regard to the Section 280G Payments in
conformance with Section 280G of the Code and the regulations promulgated
thereunder and (vi) a copy of the resignation of the board of directors and
officers of the Company as of Closing.

 

(e)                                  Termination of Certain Agreements.  The
Company shall have received and delivered to Acquiror written evidence of the
termination of the agreements set forth on Schedule 9.2(e).

 

44

--------------------------------------------------------------------------------


 

(f)                                   Payoff Letters.  Acquiror shall have
received payoff letters in the customary form of the issuing financial
institution or other Person with respect to the payment of the Funded Debt and
the release of any Lien related thereto.

 

(g)                                  Company Material Adverse Effect.  Since the
date of the Agreement, there shall not have occurred a Material Adverse Effect
on the Company.

 

(h)                                 Consents.  All consents, waivers and
approvals from any third parties set forth on Schedule 9.2(h) shall have been
made or obtained and evidence thereof shall have been delivered by the Company
to Acquiror.

 

(i)                                     Stockholder Written Consent.  The
Company shall have obtained the Stockholder Written Consent.

 

(j)                                    Releases.  As of immediately before the
Closing, each Seller will have executed a release agreement in the form provided
by Acquiror.  In the interest of clarity, such Sellers’ receipt of their portion
of the Purchase Price shall be contingent on their execution of such release
agreement.

 

(k)                                 Management Pool Waiver and Release.  As of
immediately before the Closing, each member of the Management Pool will have
executed a waiver and release in the form provided by Acquiror.  In the interest
of clarity, such members’ receipt of their portion of the Purchase Price shall
be contingent on their execution of such waiver and release.

 

(l)                                     Employment and Consulting Agreements. 
As of immediately before the Closing, Steven K. Wilson shall have executed an
employment agreement with the Company.  Each individual listed on Schedule
9.2(l) who is offered continued employment with the Company with Acquiror
approval will not have taken any action or expressed any intent to terminate or
modify such employment relationship, and will have in place all certifications,
clearances and authorizations required to perform the duties of the specified
position. Each individual listed on Schedule 9.2(l) who is offered consulting
services with Acquiror or continued consulting services with the Company with
Acquiror’s approval will have executed a consulting agreement in the form
provided by Acquiror, will not have taken any action or expressed any intent to
terminate or modify such acceptance, and will have in place all certifications,
clearances and authorizations required to perform the duties of the specified
position.

 

(m)                             Proprietary Information and Inventions
Assignment.  As of immediately before the Closing, Steven K. Wilson and each
individual listed on Schedule 9.2(m) will have executed a proprietary 
information and inventions assignment in the form provided by Acquiror.  In
addition, as of immediately before the Closing, Michael P. Ashley will have
executed a confirmatory proprietary information and inventions assignment in the
form provided by Acquiror.

 

(n)                                 Noncompetition Agreement.  As of immediately
before the Closing, each individual listed on Schedule 9.2(n), which shall list
each holder of 3% or more in interest of the capital stock of the Company and
each holder who is an employee or consultant

 

45

--------------------------------------------------------------------------------


 

of the Company, will have executed a Noncompetition and Nonsolicitation
Agreement substantially in the form attached hereto as Exhibit A.

 

(o)                                 FIRPTA Certificate.  The Company will have
delivered to Acquiror, in a form reasonably satisfactory to Acquiror, a duly
authorized and executed certificate stating that no interest in the Company is a
United States real property interest within the meaning of Section 897 of the
Code which certificate (and delivery thereof) will comply in all respects with
the requirements set forth in Treasury Regulations Sections 1.1445-2(c)(3) and
1.897-2(h).

 

(p)                                 No Litigation.  No Proceeding shall be
pending or threatened before (or that could come before) any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before (or that could come before) any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would
(i) prevent consummation of any of the transactions contemplated by this
Agreement or  (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation.

 

(q)                                 Completion of Due Diligence.  Acquiror shall
have completed, to its satisfaction, its due diligence investigation of the
Company.

 

(r)                                    Schedule of Payment.  The Company will
have delivered to Acquiror a schedule of payments setting forth the details of
the payments to be made at the Closing, including but not limited to, the amount
of the payments to be made to each Seller and other Persons and the payment
method.  Such schedule of payments shall include the details of the payments to
be made through any payroll processer, if applicable, including the amounts of
employee withholding taxes and employer paid payroll taxes.

 

9.3                               Conditions to the Obligations of the Company
and the Sellers.  The obligation of the Company and the Sellers to consummate
the transactions contemplated hereby is subject to the satisfaction of the
following additional conditions, any one or more of which may be waived in
writing by the Company:

 

(a)                                 Representations and Warranties.  Other than
changes after the date of this Agreement which are contemplated or expressly
permitted by this Agreement, each of the representations and warranties of
Acquiror contained in this Agreement shall be true and correct in all material
respects as of the Closing Date, as if made anew at and as of that time, except
that (i) any representations and warranties which speak as to another date shall
be true and correct in all material respects at and as of such date, and
(ii) any representations and warranties that are qualified with respect to
materiality or a Material Adverse Effect shall be true and correct in all
respects.

 

(b)                                 Performance of Obligations of Acquiror.  The
covenants of Acquiror to be performed or complied with as of or prior to the
Closing shall have been performed or complied with in all material respects.

 

(c)                                  Officer’s Certificate.  Acquiror shall have
delivered to the Company a certificate signed by an officer of Acquiror, in his
or her capacity as an officer of Acquiror and

 

46

--------------------------------------------------------------------------------


 

not as an individual, dated the Closing Date, certifying that the conditions
specified in Section 9.3(a) and Section 9.3(b) have been fulfilled.

 

ARTICLE X.
TERMINATION/EFFECTIVENESS

 

10.1                        Termination.  This Agreement may be terminated and
the transactions contemplated hereby abandoned:

 

(a)                                 by written consent of the Company, the
Sellers representing a majority in interest of the Purchased Shares and
Acquiror;

 

(b)                                 prior to the Closing, by written notice to
the Company and the Sellers from Acquiror if (i) there is any material breach of
any representation, warranty, covenant or agreement on the part of the Company
or the Sellers set forth in this Agreement, such that the conditions specified
in Section 9.2(a) or Section 9.2(b) would not be satisfied (a “Terminating
Company Breach”), except that, if such Terminating Company Breach is curable by
the Company or the Sellers through the exercise of its reasonable best efforts,
then, for a period of up to ten (10) days after receipt by the Company or the
Sellers of notice from Acquiror of such breach, but only as long as the Company
or the Sellers continues to use their reasonable best efforts to cure such
Terminating Company Breach (the “Company Cure Period”), such termination shall
not be effective, and such termination shall become effective only if the
Terminating Company Breach is not cured within the Company Cure Period or
(ii) the Closing has not occurred on or before May 30, 2013 (the “Termination
Date”);

 

(c)                                  prior to the Closing, by written notice to
Acquiror from the Company and the Sellers if there is any material breach of any
representation, warranty, covenant or agreement on the part of Acquiror set
forth in this Agreement, such that the conditions specified in Section 9.3(a) or
Section 9.3(b) would not be satisfied (a “Terminating Acquiror Breach”), except
that, if any such Terminating Acquiror Breach is curable by Acquiror through the
exercise of its reasonable best efforts, then, for a period of up to ten
(10) days after receipt by Acquiror of notice from the Company and the Sellers
of such breach, but only as long as Acquiror continues to exercise such
reasonable best efforts to cure such Terminating Acquiror Breach (the “Acquiror
Cure Period”), such termination shall not be effective, and such termination
shall become effective only if the Terminating Acquiror Breach is not cured
within the Acquiror Cure Period; or

 

(d)                                 by written notice of Acquiror or the Company
and the Sellers to the other party if any Governmental Authority of competent
jurisdiction shall have issued a Governmental Order or taken any other action
permanently enjoining, restraining or otherwise prohibiting the consummation of
any of the transactions contemplated hereby and such Governmental Order or other
action shall have become final and nonappealable, or if there shall be adopted
any applicable Law that makes consummation of any of the transactions
contemplated hereby illegal or otherwise prohibited.

 

10.2                        Effect of Termination.  In the event of the
termination of this Agreement pursuant to Section 10.1, this Agreement shall
forthwith become void and have no effect, without any

 

47

--------------------------------------------------------------------------------


 

liability on the part of any party hereto or its respective Affiliates,
officers, directors or stockholders; provided, however, that, in the event this
Agreement is terminated pursuant to Section 10.1, the parties hereto acknowledge
that it is the intention of the parties hereto that no party shall have any
remedy or right to recover for any Losses resulting from any breach of any
representation, warranty or covenant contained herein unless such breach was
intentional and willful on the part of the breaching party.  The provisions of
Sections 10.2, 13.4, 13.5, 13.6, 13.10, 13.12, 13.14, 13.15, 13.16 and 13.17,
and the Confidentiality Agreement, shall survive any termination of this
Agreement.

 

ARTICLE XI.
HOLDER REPRESENTATIVE

 

11.1                        Designation and Replacement of Holder
Representative.  The parties have agreed that it is desirable to designate a
representative to act on behalf of the Sellers and members of the Management
Pool for certain limited purposes, as specified herein (the “Holder
Representative”).  The parties have designated Steven K. Wilson as the initial
Holder Representative.  The Holder Representative may resign at any time, and
the Holder Representative may be removed by the vote of Persons which
collectively owned more than fifty percent (50%) of the Aggregate Fully-Diluted
Common Shares immediately prior to the Closing (the “Majority Holders”).  In the
event that a Holder Representative has resigned or been removed, a new Holder
Representative shall be appointed by a vote of the Majority Holders, such
appointment to become effective upon the written acceptance thereof by the new
Holder Representative.

 

11.2                        Authority and Rights of the Holder Representative;
Limitations on Liability.  The Holder Representative shall have such powers and
authority as are necessary to carry out the functions assigned to it under this
Agreement and the Escrow Agreement; provided, however, that the Holder
Representative shall have no obligation to act on behalf of the Sellers or the
members of the Management Pool except as expressly provided herein.  Without
limiting the generality of the foregoing, the Holder Representative shall have
full power, authority and discretion to, after the Closing, (i) negotiate and
enter into amendments to this Agreement for and on behalf of the Sellers or the
members of the Management Pool, (ii) give and receive notices and other
communications relating to this Agreement and the transactions contemplated
hereby, (iii) take or refrain from taking any actions (whether by negotiation,
settlement, litigation or otherwise) to resolve or settle all matters and
disputes arising out of or related to this Agreement and the transactions
contemplated hereby, including any disputes related to the achievement of
Earnout Consideration triggering events and the payout of Earnout Consideration
in accordance with Sections 2.5 and/or 2.6, and (iv) take all actions necessary
or appropriate in the judgment of the Holder Representative for the
accomplishment of the foregoing.  The Holder Representative shall have no
liability to Acquiror, the Company, any Seller or any member of the Management
Pool with respect to actions taken or omitted to be taken in its capacity as the
Holder Representative.  The Holder Representative shall at all times be entitled
to rely on any directions received from the Majority Holders.  The Holder
Representative shall be entitled to engage such counsel, experts and other
agents and consultants as it shall deem necessary in connection with exercising
its powers and performing its function hereunder and (in the absence of bad
faith on the part of the Holder Representative) shall be entitled to
conclusively rely on the opinions and advice of such Persons.  The Holder
Representative shall be entitled to

 

48

--------------------------------------------------------------------------------


 

reimbursement from funds released from the Sellers and members of the Management
Pool for all reasonable expenses, disbursements and advances (including fees and
disbursements of its counsel, experts and other agents and consultants) incurred
by the Holder Representative in such capacity, and shall be entitled to
indemnification against any loss, liability or expenses arising out of actions
taken or omitted to be taken in its capacity as the Holder Representative
(except for those arising out of the Holder Representative’s gross negligence or
willful misconduct), including the costs and expenses of investigation and
defense of claims.

 

ARTICLE XII.
INDEMNIFICATION

 

12.1                        Survival of Representations, Warranties and
Covenants.  Each representation warranty, covenant and obligation contained
herein and any certificate related to any such representation, warranty,
covenant or obligation will survive the Closing and continue in full force and
effect until twenty-four (24) months after the Closing Date provided, however,
that (A) the representations and warranties set forth in Sections 3.1 (Corporate
Organization of the Company), 3.3 (Due Authorization), 3.6 (Capitalization of
the Company), 3.14 (Taxes), 3.15 (Brokers’ Fees), 3.20 (Intellectual Property),
4.1 (Ownership of Purchased Shares), 4.2 (Due Authorization) and 4.6 (Brokers’
Fees) (collectively, the “Fundamental Representations”), (B) the representations
and warranties in Sections 3.12 (Employee Benefit Plans) and 3.21 (Environmental
Matters), (C) the indemnification obligations of the Sellers and the members of
the Management Pool pursuant to Section 12.2(c) of this Agreement and (D) the
indemnification obligations of the holders of Preferred Shares, the members of
the Management Pool and Steven K. Wilson and Michael P. Ashley pursuant to
Section 12.2(j) of this Agreement each shall survive the Closing Date until the
date that is sixty (60) days after the expiration of the statute of limitations
applicable to the underlying claim.  The date on which (i) any representation or
warranty shall expire pursuant to the terms of this Section 12.1 or (ii) the
indemnification obligations of the Sellers and the members of the Management
Pool pursuant to Section 12.2(c) of this Agreement shall be deemed to be the
“Survival Expiration Date” of each such representation, warranty, covenant or
other agreement, as applicable.  Each of the covenants and agreements of the
parties set forth in this Agreement shall survive indefinitely.

 

12.2                        Indemnification.

 

(a)                                 From and after the Closing, subject to
Section 12.4, the Sellers and the members of the Management Pool shall,
severally but not jointly, hold harmless and indemnify Acquiror and its
Subsidiaries, and each of their respective Affiliates, officers, directors,
employees, equityholders, partners and members (collectively, the “Acquiror
Indemnified Parties”) from and against, and shall compensate and reimburse each
of the Acquiror Indemnified Parties for, any and all Losses to the extent
attributable to:

 

(i)                                          any breach of any representation or
warranty the Company or the Sellers have made in this Agreement or in any
certificate delivered pursuant to Section 9.2 hereof;

 

49

--------------------------------------------------------------------------------


 

(ii)                                       any breach, violation or default by
the Company or the Sellers of any covenant, agreement or obligation of the
Company or the Sellers in this Agreement (each, a “Company Covenant,” and
collectively, the “Company Covenants”);

 

(iii)                                    any Holder Allocable Expenses in excess
of the Estimated Holder Allocable Expenses;

 

(iv)                                   any Funded Debt not reflected on the
Schedule of Funded Debt or not paid off at Closing;

 

(v)                                      any liability relating to the
engagement letter by and between the Company and BTI Group which is not paid off
at Closing; and

 

(vi)                                   a claim by any holder of equity interests
or capital stock of the Company that it is entitled to any portion of the
Purchase Price.

 

(b)                                 Subject to Section 12.4, Acquiror shall
indemnify and hold the Holder Representative and the Sellers and the members of
the Management Pool (collectively, the “Seller Indemnified Parties”) harmless
for any and all Losses to the extent attributable to (i) any breach of any
representation or warranty Acquiror has made in this Agreement or in any
certificate delivered pursuant to Section 9.3 hereof or (ii) any breach,
violation or default by Acquiror of any covenant, agreement or obligation of
Acquiror in this Agreement.

 

(c)                                  The Sellers and the members of the
Management Pool shall, severally but not jointly, indemnify the Acquiror
Indemnified Parties and hold them harmless from and against, and shall
compensate and reimburse each of the Acquiror Indemnified Parties for, any and
all Losses attributable to (i) all Taxes (or the non-payment thereof) of the
Company for all Pre-Closing Tax Periods, (ii) any and all Taxes of any member of
an affiliated, consolidated, combined, or unitary group of which the Company (or
any predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulations Section 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, (iii) any and
all Taxes of any Person (other than the Company) imposed on the Company as a
transferee or successor, by contract or pursuant to any law, rule or regulation,
which Taxes relate to an event or transaction occurring before the Closing,
(iv) any breach of the representations in Section 3.14, (v) any breach of the
covenants with respect to Taxes contained in Article VI, and (vi) any
withholding taxes, employer side taxes, payroll taxes, or similar taxes incurred
by reason of, or imposed on or with respect to, any payments made to, or for the
benefit of, the Sellers or the Management Pool.  In the case of any Straddle
Period, the amount of any Taxes based on or measured by income, receipts, sales
or payroll of the Company for the Pre-Closing Tax Period shall be determined
based on an interim closing of the books as of the close of business  on the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which the Company holds a beneficial interest shall
be deemed to terminate at such time) and the amount of other Taxes of the
Company for a Straddle Period that relates to the Pre-Closing Tax Period shall
be deemed to be the amount of such Tax for the entire taxable period multiplied
by a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

 

50

--------------------------------------------------------------------------------


 

(d)                                 The holders of Preferred Shares, the members
of the Management Pool, Steven K. Wilson and Michael P. Ashley shall, severally
but not jointly, indemnify the Acquiror Indemnified Parties and hold them
harmless from and against, and shall compensate and reimburse each of the
Acquiror Indemnified Parties for, any and all Losses attributable to any claim
by any Seller related to the Purchased Shares, including, but not limited to
claims that a Seller is entitled to a greater portion of the Purchase Price than
paid under the Agreement and claims in connection with the tax treatment of the
Purchased Shares and tax and federal and state securities laws compliance.

 

(e)                                  The Acquiror Indemnified Parties shall have
recourse against the Escrow Fund and all unpaid Earnout Consideration with
respect to any Losses resulting from the matters referred to in this
Section 12.2.

 

(f)                                   The Sellers and the members of the
Management Pool shall, severally but not jointly, indemnify the Acquiror
Indemnified Parties in accordance with their portion of the Purchase Price
allocated, which indemnification obligation shall not exceed the portion of the
Purchase Price he, she or it has actually received; provided that this
Section 12.2(f) does not apply to Section 12.2(d) and with respect to
Section 12.2(d), the holders of Preferred Shares, the members of the Management
Pool, Steven K. Wilson and Michael P. Ashley hereby agree to indemnify the
Acquiror Indemnified Parties for any additional amount of Losses, if any, on a
pro rata basis, equal to the difference between the Purchase Price received by
all Sellers and the members of the Management Pool and the Purchase Price he,
she or it has actually received.

 

12.3                        Indemnification Claim Procedures.  If any Action is
commenced or threatened that may give rise to a claim for indemnification (an
“Indemnification Claim”) by any Person entitled to indemnification under this
Agreement (each, an “Indemnified Party”), then such Indemnified Party will
promptly give notice to the Indemnitor.  Failure to notify the Indemnitor will
not relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such Action is materially prejudiced
by the Indemnified Party’s failure to give such notice.  An Indemnitor may elect
at any time to assume and thereafter conduct the defense of any Action subject
to any such Indemnification Claim with counsel of the Indemnitor’s choice and to
settle or compromise any such Action, and each Indemnified Party shall
reasonably cooperate with the conduct of such defense by the Indemnitor and/or
the settlement of such Action by the Indemnitor; provided, however, that the
Indemnitor (i) may not assume the defense of any Action unless such Indemnitor
first provides written notice to the Indemnified Party that the Indemnitor would
be liable under the provisions hereof for indemnity in the amount of such
Indemnification Claim if such Indemnification Claim were valid and that the
Indemnitor disputes and intends to defend against such Indemnification Claim at
the Indemnitor’s own cost and expense and (ii) will not approve of the entry of
any judgment or enter into any settlement or compromise with respect to the
Indemnification Claim without the Indemnified Party’s prior written approval
(which must not be unreasonably withheld or delayed), unless the terms of such
settlement provide for a complete release of the claims that are the subject of
such Action in favor of the Indemnified Party.  Notwithstanding any of the
foregoing, the Indemnitor shall not have the right to assume control of the
defense, and shall pay the reasonable fees and expenses of counsel retained by
the Indemnified Party, if the third party claim which such Indemnitor seeks to
assume control of: (i) seeks non-monetary relief; (ii) involves criminal or
quasi-criminal allegations; (iii) is one in which an Indemnitor and the

 

51

--------------------------------------------------------------------------------


 

Indemnified Party are both named in the complaint, and joint representation by
the same counsel would be inappropriate under applicable standards of ethical
conduct; (iv) could reasonably be expected to adversely affect the Taxes of the
Business acquired by Acquiror hereunder for a taxable period (or portion
thereof) beginning after the Closing Date; or (v) involves a claim for which an
adverse determination would have a material and adverse effect on the
Indemnified Party’s reputation or future business prospects.  If the Indemnified
Party gives an Indemnitor notice of an Indemnification Claim and the Indemnitor
does not, within ten (10) days after such notice is given, give notice to the
Indemnified Party of its election to assume the defense of the Action or Actions
subject to such Indemnification Claim and thereafter promptly assumes such
defense, then the Indemnified Party may conduct the defense of such Action;
provided, however, that the Indemnified Party will not agree to the entry of any
judgment or enter into any settlement or compromise with respect to the Action
or Actions subject to any such Indemnification Claim without the prior written
consent of the Indemnitor (which consent shall not be unreasonably withheld).  A
claim for any matter not involving a third party may be asserted by written
notice to the party from whom indemnification is sought; provided, however, that
any Indemnification Claim in respect of any actual or alleged breach of
representation, warranty, covenant or agreement contained herein must be
asserted prior to the expiration of the survival period provided for in
Section 12.1.

 

12.4                        Limitations on Indemnification Liability.  Any
claims an Indemnified Party makes under this Article XII will be limited as
follows:

 

(a)                                 Indemnification Cap.  Notwithstanding any
other provision hereof to the contrary but subject to the provisions of
Section 12.2(f) and this Section 12.4, the aggregate amount of Losses for which
the Acquiror Indemnified Parties shall be entitled to indemnification pursuant
to this Article XII will not exceed the aggregate amount of Purchase Price
actually paid by Acquiror (the “Cap”), provided, however, that the Cap shall not
apply (i) to breaches of Fundamental Representations, (ii) Section 12.2(a)(ii),
(iii) in the case of fraud, intentional misrepresentation or willful breach, and
(iv) Section 12.2(d).

 

(b)                                 Basket.  Notwithstanding any provision
hereof to the contrary, the Acquiror Indemnified Parties shall only be entitled
to indemnification pursuant to Section 12.2(a)(i) to the extent the aggregate
amount of all Losses incurred by the Acquiror Indemnified Parties for which the
Acquiror Indemnified Parties are entitled to indemnification pursuant to
Section 12.2(a)(i) exceeds $100,000 (the “Basket Amount”); provided, however,
(i) if the aggregate amount of Losses incurred by the Acquiror Indemnified
Parties for which the Acquiror Indemnified Parties are entitled to
indemnification pursuant to this Article XII exceeds the Basket Amount, the
Acquiror Indemnified Parties shall be entitled to recover from the first dollar
of such Losses and (ii) the Basket Amount shall not apply to (i) breaches of
Fundamental Representations and Section 12.2(a)(ii)-(vi), (ii) in respect of
indemnification claims made pursuant to Sections 12.2(c) and (d) of this
Agreement, or (iii) the case of fraud, intentional misrepresentation or willful
breach.  Notwithstanding any provision hereof to the contrary, the Seller
Indemnified Parties shall only be entitled to indemnification pursuant to
Section 12.2(b)(i) to the extent the aggregate amount of all Losses incurred by
the Seller Indemnified Parties for which the Seller Indemnified Parties are
entitled to indemnification pursuant to this Article XII exceeds the Basket
Amount, and the Seller Indemnified Parties shall be entitled to recover from the
first dollar of such Losses.

 

52

--------------------------------------------------------------------------------


 

(c)                                  Consequential; Punitive and Other Special
Damages.  Notwithstanding any provision in this Agreement to the contrary, no
Indemnified Party shall be entitled to indemnification for consequential,
punitive, indirect or special damages unless such damages are awarded to a third
party and such Indemnified Party is entitled to indemnification under this
Article XII with respect to such award; provided, however, any Losses in the
nature of diminution in value or lost profits are expressly excluded from the
limitations set forth in this Section 12.4(c) and an Indemnified Party shall be
entitled to indemnification for such Losses.

 

12.5                        Materiality.  For purposes of determining the amount
of Losses arising from a breach of or inaccuracy in any representation,
warranty, covenant or obligation of the parties in this Agreement but not for
purposes of determining whether any such representation, warranty, covenant or
obligation has been breached or is inaccurate, limitations or qualifications as
to dollar amount, materiality or Material Adverse Effect (or similar concept)
set forth in such representation, warranty, covenant or obligation shall be
disregarded.

 

12.6                        Limitation on Contribution and Certain Other
Rights.  The Holder Representative hereby agrees that if, following the Closing,
any claim is made by any Seller Indemnified Party or any amount otherwise
becomes due from any Seller Indemnified Party pursuant to this Article XII in
respect of any Losses (a “Loss Payment”), then, subject to the provisions of
Section 7.1, such Seller Indemnified Party shall have no rights against the
Company or any director, officer or employee thereof (in their capacity as
such), whether by reason of contribution, indemnification, subrogation or
otherwise, in respect of any such Loss Payment, and shall not take any action
against the Company or any such person with respect thereto.

 

12.7                        Escrow Account.

 

(a)                                 On October 31, 2014 (the “First Release
Date”), the Escrow Agent shall release to the Holder Representative any
remaining amount of the Initial Escrow Amount, less the aggregate amount of all
Losses specified in any then unresolved indemnification claims made by the
Acquiror Indemnified Parties pursuant to this Article XII, less the amount of
Closing Working Capital Adjustment pursuant to Section 2.4(c)(iii) (if elected
by Acquiror).  To the extent that any amount has been reserved and withheld from
distribution from the Initial Escrow Amount on the First Release Date on account
of an unresolved claim for indemnification and, subsequent to the First Release
Date, such claim is resolved, the parties shall immediately direct the Escrow
Agent to release (i) to Acquiror the amount of Losses, if any, due in respect of
such claim as finally determined and (ii) to the Holder Representative an amount
equal to the excess, if any, of the amount theretofore reserved and withheld
from distribution in respect of such claim over the payment, if any, made
pursuant to the foregoing clause (i) of this sentence.  On the date that is 18
months following the First Earnout Payment Date (to the extent the First Earnout
Amount is earned) (the “Second Release Date”), the Escrow Agent shall release to
the Holder Representative any remaining amount of the Additional Escrow Amount,
less the aggregate amount of all Losses specified in any then unresolved
indemnification claims made by the Acquiror Indemnified Parties pursuant to this
Article XII, less the amount of Closing Working Capital Adjustment pursuant to
Section 2.4(c)(iii) (if elected by Acquiror and not otherwise satisfied from the
Initial Escrow Amount).  To the extent that any amount has been reserved and
withheld from distribution from the Additional Escrow Amount on the Second
Release Date on account of an unresolved claim for

 

53

--------------------------------------------------------------------------------


 

indemnification and, subsequent to the Second Release Date, such claim is
resolved, the parties shall immediately direct the Escrow Agent to release
(i) to Acquiror the amount of Losses, if any, due in respect of such claim as
finally determined and (ii) to the Holder Representative an amount equal to the
excess, if any, of the amount theretofore reserved and withheld from
distribution in respect of such claim over the payment, if any, made pursuant to
the foregoing clause (i) of this sentence.  The parties hereto agree that the
accrued interest earned on the Escrow Amount shall be added to the corpus of the
Escrow Amount and shall be available to fund indemnity claims made by the
Indemnified Parties pursuant to this Article XII.

 

(b)                All parties hereto agree for all tax purposes: (i) the right
of the Sellers to receive any portion of the Escrow Amount shall be eligible to
be treated as deferred contingent purchase price eligible for installment sale
treatment under Section 453 of the Code and any corresponding provision of
foreign, state or local law, as appropriate (except to the extent such amounts
are compensatory); (ii) Acquiror shall be treated as the owner of the amount in
the Escrow Amount solely for tax purposes, and all interest and earnings earned
from the investment and reinvestment of the Escrow Amount, or any portion
thereof, shall be allocable to Acquiror pursuant to Section 468B(g) of the Code
and Proposed Treasury Regulation Section 1.468B-8; and (iii) if and to the
extent any amount of Escrow Amount paid to the Stockholders is actually
distributed thereto, interest may be imputed on such amount, as required by
Section 483 or 1274 of the Code (except to the extent such amounts are
compensatory).  All parties hereto shall file all Tax Returns consistently with
the foregoing.

 

ARTICLE XIII.
MISCELLANEOUS

 

13.1                        Waiver.  Any party to this Agreement may, at any
time prior to the Closing, by action taken by its Board of Directors, or
officers thereunto duly authorized, if applicable, waive any of the terms or
conditions of this Agreement or agree to an amendment or modification to this
Agreement by an agreement in writing executed in the same manner (but not
necessarily by the same Persons) as this Agreement.

 

13.2                        Notices.  All notices and other communications among
the parties shall be in writing and shall be deemed to have been duly given
(a) when delivered in person or sent by facsimile, (b) five (5) days after
posting in the United States mail having been sent registered or certified mail
return receipt requested, or (c) when delivered by FedEx or other nationally
recognized overnight delivery service:

 

(a)                If to Acquiror (or, after the Closing, the Company), to:

 

Courier New Media, Inc.
15 Wellman Avenue
N. Chelmsford, MA 08163
Facsimile: (978) 251-0976

Attention:  Rajeev Balakrishna
Senior Vice President and General Counsel

 

54

--------------------------------------------------------------------------------


 

with copies to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Facsimile: (617) 570-1981
Attention: Robert P. Whalen, Jr., Esq.

 

If to the Company or the Sellers prior to the Closing, to:

 

FastPencil, Inc.

307 Orchard City Drive, Suite 210
Campbell, CA 95008
Facsimile: (408) 540-7572
Attention: Steven K. Wilson

 

with copies to:

 

Law Offices of Michael J. Kimball, Esq.
548 Market Street; #26269
San Francisco, California 94104
Facsimile: (415) 276-2343
Attention: Michael J. Kimball, Esq.

 

and to the Holder Representative:

 

307 Orchard City Drive, Suite 210
Campbell, CA 95008
Facsimile: (408) 540-7572
Attention: Steven K. Wilson

 

or to such other address or addresses as the parties may from time to time
designate in writing.

 

13.3                        Assignment.  No party hereto shall assign this
Agreement or any part hereof without the prior written consent of the other
parties; provided, however, that Acquiror may assign this Agreement and any or
all rights or obligations hereunder (including, without limitation, Acquiror’s
rights to seek indemnification hereunder) to (i) any Affiliate of Acquiror
(ii) as collateral to any lender of Acquiror, the Company or any of their
respective Affiliates, or (iii) to the successor in interest upon a change of
control of Acquiror; provided that no such assignment shall relieve Acquiror of
any obligation hereunder.  Upon any such assignment by Acquiror, the references
in this Agreement to Acquiror shall also apply to any such assignee unless the
context otherwise requires.  Any purported assignment without such prior written
consent or as otherwise permitted by the terms of this Section 13.3 shall be
void.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

55

--------------------------------------------------------------------------------


 

13.4                        Rights of Third Parties.  Nothing expressed or
implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the parties hereto, any right or remedies under or
by reason of this Agreement; provided, however, that, notwithstanding the
foregoing, (i) in the event the Closing occurs, the past, present and future
officers and directors of the Company shall be intended third-party
beneficiaries of, and shall be entitled to the protections of, Section 7.1, as
applicable, and (ii) the officers, directors, employees, incorporators,
stockholders, partners, members, Affiliates, agents, advisors and
representatives of the parties, and any Affiliate of any of the foregoing, are
intended third-party beneficiaries of, and may enforce, Section 13.17.

 

13.5                        Expenses.  Each party hereto shall bear its own
expenses incurred in connection with this Agreement and the transactions herein
contemplated whether or not such transactions shall be consummated, including
all fees of its legal counsel, financial advisers and accountants.

 

13.6                        Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of law.

 

13.7                        Captions; Counterparts.  The captions in this
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  The exchange of copies of this Agreement and of signature
pages by facsimile transmission, pdf or other electronic means shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes (and such signatures of
the parties transmitted by facsimile, pdf or other electronic means shall be
deemed to be their original signatures for all purposes).

 

13.8                        Schedules, Annexes and Exhibits.  The Schedules,
Annexes and Exhibit referenced herein are a part of this Agreement as if fully
set forth herein.  All references herein to articles, sections, paragraphs,
Schedules, Annexes and Exhibits shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.  Any disclosure made by a
party in the Schedules with reference to any section or schedule of this
Agreement shall be deemed to be a disclosure with respect to all other sections
or schedules in respect of which such disclosure is reasonably apparent on its
face.  Certain information set forth in the Schedules is included solely for
informational purposes and may not be required to be disclosed pursuant to this
Agreement.  The disclosure of any information shall not be deemed to constitute
an acknowledgment that such information is required to be disclosed in
connection with the representations and warranties made in this Agreement, nor
shall such information be deemed to establish a standard of materiality.

 

13.9                        Construction.

 

(a)                                 Unless the context of this Agreement
otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this entire Agreement;
(iv) the

 

56

--------------------------------------------------------------------------------


 

terms “Article” or “Section” refer to the specified Article or Section of this
Agreement; (v) the word “including” shall mean “including, without limitation”
and (vi) the word “or” shall be disjunctive but not exclusive.

 

(b)                                 References to agreements and other documents
shall be deemed to include all subsequent amendments and other modifications
thereto.

 

(c)                                  References to statutes shall include all
regulations promulgated thereunder and references to statutes or regulations
shall be construed as including all statutory and regulatory provisions
consolidating, amending or replacing the statute or regulation.

 

(d)                                 The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent
and no rule of strict construction shall be applied against any party.

 

(e)                                  Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified.

 

(f)                                   All accounting terms used herein and not
expressly defined herein shall have the meanings given to them under GAAP.

 

13.10                 Entire Agreement.  This Agreement (together with the
Schedules and Exhibits hereto) and that certain Mutual Confidentiality and
Non-Disclosure Agreement, dated as of January 14, 2013, between Acquiror and the
Company (the “Confidentiality Agreement”) constitute the entire agreement among
the parties relating to the transactions contemplated hereby and supersede any
other agreements, whether written or oral, that may have been made or entered
into by or among any of the parties hereto or any of their respective
Subsidiaries relating to the transactions contemplated hereby; provided,
however, that this provision shall in no way limit a party’s rights against any
other party in connection with fraud.

 

13.11                 Amendments.  This Agreement may be amended or modified in
whole or in part, only by a duly authorized agreement in writing executed by
Acquiror, the Company and the Holder Representative and which makes reference to
this Agreement.  The approval of this Agreement by the stockholders of the
Company shall not restrict the ability of the Board of Directors of the Company
to terminate this Agreement in accordance with Section 10.1 or to cause the
Company to enter into an amendment to this Agreement pursuant to this
Section 13.11.

 

13.12                 Publicity.  Acquiror may issue press releases, and make
such other disclosures regarding the Agreement and the transactions contemplated
hereby, as it determines are required under applicable securities laws or
regulatory rules or as it deems otherwise appropriate, provided that it may
provide the Holder Representative with press releases in advance for his
review.  The Company, the Sellers or the members of the Management Pool shall
not make any public announcement relating to this Agreement or the transactions
contemplated hereby.

 

13.13                 Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect.  The parties
further agree that if any provision contained herein is, to any

 

57

--------------------------------------------------------------------------------


 

extent, held invalid or unenforceable in any respect under the Laws governing
this Agreement, they shall take any actions necessary to render the remaining
provisions of this Agreement valid and enforceable to the fullest extent
permitted by Law and, to the extent necessary, shall amend or otherwise modify
this Agreement to replace any provision contained herein that is held invalid or
unenforceable with a valid and enforceable provision giving effect to the intent
of the parties.

 

13.14                 Jurisdiction.  Any proceeding or action arising out of or
relating to this Agreement or the transactions contemplated hereby may be
brought in the Delaware Chancery Court (or, if the Delaware Chancery Court shall
be unavailable, any other court of the State of Delaware or any Federal court
sitting in the State of Delaware), and each of the parties irrevocably submits
to the exclusive jurisdiction of each such court in any such proceeding or
action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the proceeding or action shall be heard and determined only in any
such court, and agrees not to bring any proceeding or action arising out of or
relating to this Agreement or the transactions contemplated hereby in any other
court.  Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any action, suit or
proceeding brought pursuant to this Section 13.14.

 

13.15                 Service of Process.  For purposes of this Agreement, each
of the parties hereto hereby (i) consents to service of process in any legal
action, suit or proceeding among the parties to this Agreement arising in whole
or in part under or in connection with the negotiation, execution and
performance of this Agreement in any manner permitted by Delaware law,
(ii) agrees that service of process made in accordance with this Section 13.15
or made by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 13.2, will constitute good and valid
service of process in any such legal action, suit or proceeding and (iii) waives
and agrees not to assert (by way of motion, as a defense, or otherwise) in any
such legal action, suit or proceeding any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of
process.

 

13.16                 Specific Performance and Remedies.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
of this Agreement (without any requirement to post any bond or other security in
connection with seeking such relief), in addition to any other remedy to which
any party is entitled at law or in equity, exclusively in the Delaware Chancery
Court and any state appellate court therefrom within the State of Delaware (or,
if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware or any Federal court sitting in the State of Delaware).  The
parties hereto agree not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches of this
Agreement by the Company and the Sellers, on the one hand, and to prevent or
restrain breaches of this Agreement by Acquiror, on the other hand, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the parties under this Agreement.  Each of the parties agrees
that it will not oppose the granting of an injunction,

 

58

--------------------------------------------------------------------------------


 

specific performance and other equitable relief on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.  Any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

 

13.17                 No Reliance.  There are no promises, representations,
agreements, arrangements, or understandings, oral or written, among the parties
or any subset thereof relating to the subject matter of this Agreement which are
not fully expressed in this Agreement.  No party has relied upon, and no party
shall be entitled to rely upon, any promises, representations, agreements,
arrangements, or understandings, oral or written, among the parties or any
subset thereof relating to the subject matter of this Agreement which are not
fully expressed in this Agreement.

 

13.18                 Legal Advice. Each party confirms that it has carefully
read and reviewed this Agreement.  Each party acknowledges that it has been
advised in connection with this Agreement by its legal counsel and that it fully
understands all of the Agreement’s terms and conditions.  Each party executes
and delivers this Agreement freely and voluntarily.

 

[Remainder of page intentionally left blank]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ACQUIROR:

 

 

 

COURIER NEW MEDIA, INC.

 

 

 

 

 

By:

/s/ Peter M. Folger

 

Name:

Peter M. Folger

 

Title:

Senior VP and Chief Financial Officer

 

 

 

 

 

COMPANY:

 

 

 

FASTPENCIL, INC.

 

 

 

 

 

By:

/s/ Steven K. Wilson

 

Name:

Steven K. Wilson

 

Title:

CEO

 

 

 

 

 

HOLDER REPRESENTATIVE:

 

 

 

 

 

/s/ Steven K. Wilson

 

STEVEN K. WILSON

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be duly
executed as of the date first above written.

 

 

 

/s/ Benjamin William Strack

 

Benjamin William Strack

 

 

 

/s/ William Alberry Kercheville, 3rd

 

William Alberry Kercheville, 3rd

 

 

 

/s/ William Ihrie

 

William Ihrie

 

 

 

/s/ Brent Berry Kercheville

 

Brent Berry Kercheville

 

 

 

/s/ Brian Gilliam

 

Brian Gilliam

 

 

 

/s/ Bruce Scott Butterfield

 

Bruce Scott Butterfield

 

 

 

/s/ Carole Sanders

 

Carole Sanders

 

 

 

/s/ Catherine Ashley

 

Catherine Ashley

 

Mr. Christopher G. Marr, Trustee(s) of his Succesor Trustee(s) of the Marr
Separate Property Trust dated October 29, 2008

 

 

/s/ Christopher G. Marr

 

Christopher G. Marr

 

 

 

/s/ Charles Durham

 

Charles Durham

 

 

 

/s/ Dale Jacques

 

Dale Jacques

 

 

 

/s/ David James Claytor

 

David James Claytor

 

--------------------------------------------------------------------------------


 

 

/s/ William D. Davenport

 

William D. Davenport

 

 

 

/s/ Donald C. Truex

 

Donald C. Truex

 

 

 

/s/ Erica Olin Giannini

 

Erica Olin Giannini

 

 

 

/s/ Frank Mara

 

Frank Mara

 

 

 

/s/ Howard Louis McMillan

 

Howard Louis McMillan

 

 

 

Equity Trust Company for the benefit of Jack Dent

 

 

 

By:

/s/ Jack Dent

 

Name:

Jack Dent

 

Title:

 

 

 

 

/s/ Jack Lynn Dent

 

Jack Lynn Dent

 

 

 

/s/ Jamie Sue Gill

 

Jamie Sue Gill

 

 

 

/s/ Jeffrey Earl Horst

 

Jeffrey Earl Horst

 

 

 

/s/ Jeff Roper

 

Jeff Roper

 

 

 

/s/ Jeremy Scott McNevin

 

Jeremy Scott McNevin

 

 

 

/s/ James Latimer

 

James Latimer

 

 

 

/s/ John Joseph Kilcullen

 

John Joseph Kilcullen

 

 

 

/s/ John E. Skirtich

 

John E. Skirtich

 

--------------------------------------------------------------------------------


 

 

/s/ Kevin Geoffrey Crane

 

Kevin Geoffrey Crane

 

 

 

/s/ Kurt Hoffman

 

Kurt Hoffman

 

 

 

/s/ Lisa Diane Hilseth

 

Lisa Diane Hilseth

 

 

 

/s/ Mariena Tyeson Foley

 

Mariena Tyeson Foley

 

 

 

/s/ Martin Anthony Logies

 

Martin Anthony Logies

 

 

 

Martin Anthony Logies as

 

Nominee for Sunnyvale Partners

 

 

 

By:

/s/ Martin Logies

 

 

Martin Logies

 

 

 

IRA Trust Services FBO Mary Helen Harris

 

 

 

By:

/s/ Mary Harris

 

Name:

Mary Harris

 

Title:

 

 

 

 

/s/ Matthew James O’Leary

 

Matthew James O’Leary

 

 

 

/s/ Michael Peter Ashley

 

Michael Peter Ashley

 

 

 

/s/ Michael Peter Bertoldo III

 

Michael Peter Bertoldo III

 

 

 

/s/ Michael C. Wilson

 

Michael Clyde Wilson

 

 

 

/s/ Michael Gary Eubank

 

Michael Gary Eubank

 

 

 

/s/ Michael E. McCarthy, Jr.

 

Michael E. McCarthy, Jr.

 

--------------------------------------------------------------------------------


 

 

/s/ Mitchell Maurice Millwee

 

Mitchell Maurice Millwee

 

 

 

/s/ Paul Anthony Fincher

 

Paul Anthony Fincher

 

 

 

/s/ Peter Louis Pomeroy

 

Peter Louis Pomeroy

 

 

 

/s/ Philip A. Scatena

 

Philip A. Scatena

 

 

 

Pensco Trust, fbo Philip A. Scatena IRA

 

 

 

By:

/s/ Philip A. Scatena

 

Name:

Philip A. Scatena

 

Title:

Administrator of Trust

 

 

 

/s/ Rajeev Bennet Cyrus

 

Rajeev Bennet Cyrus

 

 

 

/s/ Randy M. Haykin

 

Randy M. Haykin

 

 

 

/s/ Rani Mahapatra

 

Rani Mahapatra

 

 

 

/s/ Richard Mina

 

Richard Mina

 

 

 

/s/ Richard Paul Scheibley

 

Richard Paul Scheibley

 

 

 

/s/ Robert Kinsey Holmes

 

Robert Kinsey Holmes

 

 

 

/s/ Rodney Ed Graham

 

Rodney Ed Graham

 

 

 

/s/ Stephen John O’Deegan

 

Stephen John O’Deegan

 

 

 

/s/ Steven Keith Wilson

 

Steven Keith Wilson

 

--------------------------------------------------------------------------------


 

 

 

 

/s/ Tracy Wickham

 

Tracy Wickham

 

 

 

/s/ Robert Tyler Peak

 

Robert Tyler Peak

 

 

 

/s/ Zachary Allen Echols

 

Zachary Allen Echols

 

--------------------------------------------------------------------------------